     Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 1 of 92



                   UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MASSACHUSETTS

                                    )
IN RE: ZOFRAN (ONDANSETRON)         ) MDL No. 1:15-md-2657-FDS
PRODUCTS LIABILITY LITIGATION       )
                                    )
                                    )
THIS DOCUMENT RELATES TO:           )    REDACTED
                                    )
         ALL CASES                  )
                                    )

   PLAINTIFFS’ MOTION TO ADMIT THEIR GENERAL CAUSATION EXPERT
             TESTIMONY AND SUPPORTING MEMORANDUM




                                    1
               Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 2 of 92




Table of Contents
I.       INTRODUCTION ........................................................................................................................ 1
II.      LEGAL STANDARD .................................................................................................................. 3
      A. The First Circuit’s Application of the Daubert Factors. ........................................................... 4
      B. Epidemiologic Studies Are Not Required for Admissibility. ................................................... 5
      C. Statistical Significance Is Not a Scientific or Legal Requirement. ........................................... 7
      D. Evidence of Mechanism of Action Is Important. ...................................................................... 9
      E. Animal Studies Contribute Important Evidence Supporting Causation.................................. 10
      F. Daubert Does Not Preclude Experts’ Reliance on Evidence That is Not Peer-Reviewed or
      Published. ....................................................................................................................................... 11
III.        CONSIDERATIONS FOR INVESTIGATING THE CAUSES OF BIRTH DEFECTS ....... 12
      A. Wilson’s Principles ................................................................................................................. 15
      B. Bradford Hill Criteria .............................................................................................................. 18
      C. Shepard’s Criteria .................................................................................................................... 19
      D. ICH Guidelines ........................................................................................................................ 20
IV.         CAUSAL INFERENCE IN SCIENCE AND THE LAW ...................................................... 21
      A. Causal Inference Is a Matter of Judgment. .............................................................................. 22
      B. Both Epidemiologic and Toxicologic Studies Have Value for Causal Inference. .................. 22
         1.        Live Animal Studies ........................................................................................................ 23
         2.        Whole Embryo Culture Testing ....................................................................................... 24
      C. A Causal Inference Requires Examining the Totality of the Evidence. .................................. 25
V.       BASIC PRINCIPLES OF EPIDEMIOLOGY ........................................................................... 26
      A. Epidemiology Relies Largely on Observational Studies......................................................... 27
      B. Study Results are Evaluated for the Existence of an Observed Association........................... 27
      C. The Relationship Between Relative Risk and Causation ........................................................ 28
      D. Study Results are Evaluated for the Role of Chance. ............................................................. 29
         1.        Confidence Intervals Provide the Probable Range of Risk Estimates. ............................ 30
         2.    A Study’s Power Reflects the Likelihood of an Association Being Statistically
         Significant. ................................................................................................................................. 31
         3.        Studies Can Be Limited by Conceptual Problems and Flawed Definitions. ................... 32
      E. Confounding as a Source of Error in Epidemiologic Studies. ................................................ 32
VI.         PLAINTIFFS’ GENERAL CAUSATION EXPERTS ........................................................... 33
      A. Dr. Ra-id Abdulla .................................................................................................................... 33


                                                                              i
            Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 3 of 92



  B. Dr. Bengt Danielsson .............................................................................................................. 34
  C. Dr. Michael Levin ................................................................................................................... 35
  D. Dr. Carol Louik ....................................................................................................................... 36
  E. Dr. Thomas Sadler................................................................................................................... 38
VII.     MULTIPLE LINES OF EVIDENCE SUPPORT GENERAL CAUSATION HERE. ........... 39
  A. Line of Evidence 1: Zofran Rapidly Crosses the Placental Barrier and Exposes the Human
  Embryo in At Least the Same Concentrations as the Mother During the Most Critical Period of
  Embryonic Development................................................................................................................ 39
  B. Line of Evidence 2: General Causation of Congenital Heart Defects and Orofacial Clefts Is
  Supported by Multiple Human Epidemiologic Studies.................................................................. 42
       1.     Multiple Human Epidemiologic Studies, Published in the Peer-Reviewed Medical
       Literature, Found that Zofran Is Associated with Statistically Significant Increased Risks of
       Septal Heart Defects. .................................................................................................................. 43
       2.       Four Studies Find Increased Risks of Septal and Other Heart Defects. .......................... 43
       3.     Multiple Human Epidemiological Studies, Published in the Peer-Reviewed Medical
       Literature, Found that Zofran is Associated with Statistically Significant Increased Risks of
       Cleft Palate. ................................................................................................................................ 49
       4.    No Reliable Conclusions Can Be Drawn About the Risk of Specific Birth Defects from
       Studies that Were Neither Designed Nor Powered to Assess the Risk of Specific Defects. ..... 51
       5.    Zofran Studies that Focus on “Major Birth Defects” Can Mask Associations with
       Specific Birth Defects. ............................................................................................................... 56
       6.    Multiple Epidemiological Studies Are Not Required for Each of the Numerous Types of
       Heart Defects and Orofacial Clefts. ........................................................................................... 57
  C. Line of Evidence 3: The Zofran Animal Teratology Studies That Achieved Meaningful
  Embryonic Exposure Revealed the Same and Substantially Similar Teratogenic Effects as
  Reported in Published Epidemiology Studies for Zofran. ............................................................. 59
       1.   Studies That Dosed Too Low To Achieve Human Exposure Concentrations Do Not
       Undermine a Causal Inference That Zofran Can Cause Birth Defects. ..................................... 61
       2.    Studies That Dosed High Enough to Meet or Slightly Exceed Human Exposure for a
       Short Time Provide Evidence of Zofran’s Ability to Cause Birth Defects. ............................... 62
       3.    The Findings of Increased Malformations and Deaths in the Zofran-Treated Groups Are
       Biologically Significant for Causal Inference in Humans. ........................................................ 64
       4.    GSK’s Anticipated Arguments That the Zofran-Induced Malformations and Embryonic
       Deaths Were Due to Chance and Maternal Toxicity Are Invalid. ............................................. 66
  D. Line of Evidence 4: Embryonic Bradycardia Is a Known Human and Animal Teratogen; It
  Can Cause All Forms of Structural Cardiovascular and Orofacial Defects Deriving from the First
  Branchial Arch. .............................................................................................................................. 70
  E. Line of Evidence 5: Zofran Can Cause Embryonic Bradycardia via hERG Blockade at All
  Doses and Forms of Administration that GSK Recommended in the Drug Label. ....................... 73


                                                                          ii
          Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 4 of 92



  F. Line of Evidence 6: Other Drugs with the Same hERG Blockade Mechanism Are Known to
  Cause Congenital Heart Defects and Orofacial Clefts in Humans. ................................................ 82
  G. Line of Evidence 7: Evidence from Transgenic Animals Supports the Critical Role of hERG
  in Embryonic Development. .......................................................................................................... 83
VIII.      CONCLUSION ................................................................................................................... 84




                                                                   iii
         Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 5 of 92



I.      INTRODUCTION

        Plaintiffs will assist the jury in this litigation with the presentation of five scientific expert

witnesses on causation, each of whom is extremely well qualified and relies on respected and well-

recognized scientific principles, based upon reliable methodologies. The scientific and medical

evidence they rely on supports general causation. Plaintiffs therefore move for admission of this

general causation expert testimony and respectfully present an overview of the medical and

scientific evidence supporting general causation, along with the guiding Daubert jurisprudence of

this Circuit.

        The relevant experts are recognized experts in the fields of pediatric cardiology and

obstetrics and gynecology (Dr. Ra-id Abdulla), teratology/pharmacology and drug safety (Dr. Bengt

Danielsson), biological mechanisms of embryologic development (Dr. Michael Levin), birth defects

epidemiology (Dr. Carol Louik), and teratology, embryology, and developmental biology (Dr. T.W.

Sadler). In addition to their unquestionable credentials and expertise, they each have published in

the peer-reviewed literature on subjects pertinent to the general causation issues in this case. Two

of the above experts (Drs. Louik and Danielsson) have published peer-reviewed, human

epidemiologic studies specifically concerning Zofran and the birth defects alleged by Plaintiffs. Dr.

Danielsson has published his evaluation of both animal and human data identifying Zofran’s

teratogenic mechanism in a peer-reviewed publication.              All of Plaintiffs’ experts followed a

rigorous methodology in assessing the evidence, indeed, the same methodology that they and their

peers use in their professional work outside of this litigation.

        In this memorandum, Plaintiffs: (1) set forth the legal standards in the First Circuit

pertaining to general causation and Daubert; (2) explain the basic principles and considerations

relevant to causal inference both generally and in the field of teratology; (3) summarize the



                                                    1
         Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 6 of 92



expertise and methods used by Plaintiffs’ general causation experts; and (4) summarize the multiple

lines of evidence supporting general causation.

        With respect to the multiple lines of evidence supporting general causation, Plaintiffs

believe that this Court must be shown an overview of the evidence on which Plaintiffs rely, before

ruling on Daubert motions. That is the objective of this memorandum. The multiple lines of

evidence supporting the conclusion that Zofran can cause certain birth defects are compelling.

Notwithstanding, Plaintiffs expect that GlaxoSmithKline (“GSK”) will challenge each of Plaintiffs’

five experts, their conclusions, and the science upon which they rely, in piecemeal fashion. By so

doing, this Court will be presented an incomplete picture.              When Plaintiffs’ experts general

causation opinions are assessed based on the applicable legal standards, an accurate application of

the scientific principles of causal inference, and with an appreciation of the substantial supportive

scientific and medical evidence, it should be clear that the expert causation opinions and the

evidence on which they are based are more than sufficient to pass Daubert’s standard. This

evidence should be considered by juries in the upcoming trials.

        A primary source of authority for this brief is the Reference Manual on Scientific Evidence,

published by the Federal Judicial Center.1 Plaintiffs refer to the Reference Manual (in addition to

case law) throughout this brief because the Reference Manual is designed to assist judges on science

issues, including Daubert. Plaintiffs also cite extensively throughout this brief to GSK’s experts

(Drs. Baldwin, Kass, Kimmel, Obican, Roth, Shaw, York, and Scialli), to show where they, in fact,

are in agreement with Plaintiffs’ experts.



1
  Stephen G. Breyer et al., Federal Judicial Center, Reference Manual on Scientific Evidence, (3d ed. 2011)
(hereafter cited as Ref. Man.). The Federal Judicial Center is the research and education agency of the federal
judicial system. It was established by Congress in 1967 (28 U.S.C. §§ 620–629), on the recommendation of
the Judicial Conference of the United States, with the mission to “further the development and adoption of
improved judicial administration in the courts of the United States.” Id. See www.fjc.gov.

                                                      2
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 7 of 92



II.    LEGAL STANDARD

       The Federal Rules of Evidence favor the admission of evidence, including expert opinion

testimony. See Beech Aircraft Corp. v. Rainey, 488 U.S. 153, 169 (1988); see also Fed. R. Evid.

402. Federal Rule of Evidence 702 sets the standard for admitting expert testimony:

       A witness who is qualified as an expert by knowledge, skill, experience, training, or
       education may testify in the form of an opinion or otherwise if:

       (a) the expert’s scientific, technical, or other specialized knowledge will help the
           trier of fact to understand the evidence or to determine a fact in issue;

       (b) the testimony is based on sufficient facts or data;

       (c) the testimony is the product of reliable principles and methods; and

       (d) the expert has reliably applied the principles and methods to the facts of the case.

Fed. R. Civ. P. 702. As with any admissible evidence, expert testimony must also be relevant. Fed.

R. Evid. 401. Upon finding relevance, a court must preliminarily assess “whether the reasoning or

methodology underlying the testimony is scientifically valid and of whether that reasoning or

methodology properly can be applied to the facts in issue.” Daubert v. Merrell Dow Pharm., Inc.,

509 U.S. 579, 592–93 (1993). An expert’s “methodology must also have a valid scientific

connection to the pertinent inquiry—that is, a proper ‘fit’ with the facts of the case.” In re

Neurontin Mktg. & Sales Practices Litig., 712 F.3d 21, 41–42 (1st Cir. 2013).

       The “requisite review for reliability includes consideration of several factors,” including: (1)

whether an expert’s theory or technique can and has been tested; (2) the error rate of such a

technique; (3) whether a such theory or technique has been published or peer reviewed; and (4) the

theory or technique’s acceptance in the scientific community. Ruiz-Troche v. Pepsi Cola of P.R.

Bottling Co., 161 F.3d 77, 80–81 (1st Cir. 1998) (reviewing Daubert factors for reliability).

        The Advisory Committee to the Federal Rules of Evidence added five factors to the “non-

 exhaustive” list of Daubert reliability factors in 2000: (5) whether experts have developed their
                                                   3
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 8 of 92



 opinions expressly for purposes of testifying; (6) whether the expert has unjustifiably extrapolated

 from an accepted premise to an unfounded conclusion; (7) whether the expert has adequately

 accounted for obvious alternative explanations; (8) whether the expert is taking as much care as in

 his regular professional work outside his paid litigation consulting; and (9) whether the field of

 expertise claimed by the expert is known to reach reliable results for the type of opinion the expert

 would give. Fed. R. Evid. 702 advisory committee’s note to 2000 amendment.

       A.      THE FIRST CIRCUIT’S APPLICATION OF THE DAUBERT FACTORS.

       In the First Circuit, “no single factor disposes of a reliability inquiry.” Ruiz-Troche, 161

F.3d at 85. Instead, the First Circuit has embraced the “weight of the evidence” methodology used

by general causation experts in products liability cases. See, e.g., Milward v. Acuity Specialty

Prods. Grp., Inc., 639 F.3d 11, 27 (1st Cir. 2011). The weight of the evidence approach “involves a

mode of logical reasoning often described as ‘inference to the best explanation’ . . . . “ Id. at 27.

The First Circuit recognizes that reasonable scientists may come to different opinions. Id. at 18.

       “Daubert neither requires nor empowers trial courts to determine which of several

competing scientific theories has the best provenance.” Ruiz-Troche, 161 F.3d at 85; Maga v.

Hennessy Indus., Inc., 2014 WL 10051399, at *9 (D. Mass. Dec. 1, 2014) (Saylor, J.) (same). “It

demands only that the proponent of the evidence show that the expert’s conclusion has been arrived

at in a scientifically sound and methodologically reliable fashion.” Ruiz-Troche, 161 F.3d at 85.

“The focus, of course, must be solely on principles and methodology, not on the conclusions that

they generate.” Daubert, 509 U.S. at 595. Given the nature of this reliability inquiry, “the question

of admissibility must be tied to the facts of a particular case.” Beaudette v. Louisville Ladder,

Inc., 462 F.3d 22, 25–26 (1st Cir. 2006).

       In Milward, the plaintiffs’ expert toxicologist opined that exposure to benzene is generally

capable of causing Acute Promyelocytic Leukemia (APL) based on a weight of the evidence
                                                  4
           Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 9 of 92



analysis. 639 F.3d at 13. The district court excluded the expert’s testimony. Id. In reversing, the

First Circuit held that “the court’s exclusion of the testimony was based on its evaluation of the

weight of the evidence, which should be the province of the jury, and on its misperception of the

methodology and analysis that provided the basis for Dr. Smith’s opinion.” Id. at 20. (emphasis

added).        The Court of Appeals noted that “[t]here is an important difference between what

is unreliable support and what a trier of fact may conclude is insufficient support for an expert’s

conclusion.” Id. So long as an expert’s scientific testimony rests upon “good grounds based on

what is known,” Daubert, 509 U.S. at 590, it should be tested by the adversarial process, rather than

excluded for fear that jurors will be unable to handle the scientific complexities. Id. at 596. Instead,

“[v]igorous cross-examination, presentation of contrary evidence, and careful instruction on the

burden of proof” are the appropriate means of attacking admissible evidence. Id.

          The First Circuit held that the “district court erred in reasoning that because no one line of

evidence supported a reliable inference of causation, an inference of causation based on the totality

of the evidence was unreliable.” 639 F.3d at 13. “The court treated the separate evidentiary

components        of   Dr.   Smith’s   analysis   atomistically,   as   though   his   ultimate   opinion

was independently supported by each.” Id. Instead, the “sum of his testimony was that a weighing

of the Hill factors, including biological plausibility, supported the inference that the association

between benzene exposure and APL is genuine and causal.” Id. at 26. By repeatedly challenging the

factual premises of the expert’s opinion and taking sides on questions that were then the focus of

extensive scientific research and debate—and on which reasonable scientists could clearly

disagree—the district court overstepped its role as gatekeeper. Id. at 22.

          B.       EPIDEMIOLOGIC STUDIES ARE NOT REQUIRED FOR ADMISSIBILITY.

          As detailed below, Plaintiffs’ experts rely on multiple, peer-reviewed, and published human



                                                     5
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 10 of 92



epidemiologic2 studies that found Zofran exposure is associated with statistically significant

increased risks of the specific birth defects alleged by Plaintiffs. However, Plaintiffs expect that

GSK will claim that more such studies are required. In the First Circuit, epidemiologic studies are

not required at all: “Epidemiologic studies, while considered to be ‘powerful evidence of causation,’

are not required to prove causation in a pharmaceutical personal injury case.” In re Neurontin

Mktg., Sales Practices, & Prod. Liab. Litig., 612 F. Supp. 2d 116, 132 (D. Mass. 2009).

        In Milward, supra, the First Circuit stated: “the absence of peer-reviewed epidemiological

studies does not, as defendants contend, make it ‘almost impossible’ for Dr. Smith’s opinion to be

admissible.”    Id. at 24.    “Epidemiological studies are not per se required as a condition of

admissibility regardless of context.” Id; accord In re Meridia Prod. Liab. Litig., 328 F. Supp. 2d

791, 801 (N.D. Ohio 2004), aff’d sub nom. Meridia Prod. Liab. Litig. v. Abbott Labs., 447 F.3d 861

(6th Cir. 2006) (“Ultimately, no court has held that epidemiological evidence is necessary to

establish general causation when other methods of proof are available.”).

        In Allen v. Martin Surfacing, this Court noted that “the lack of epidemiological evidence”

does not tip the balance away from admissibility for an expert opinion. 263 F.R.D. 47, 60 (D. Mass.

2009) (Saylor, J.). In Allen, while there were no epidemiologic studies to support the opinions of

plaintiff’s expert neurotoxicologist, Dr. Marcia Ratner, that linked the progression of ALS and

exposure to toluene, there also were no epidemiologic studies that contradicted her opinions. Id.

This Court recognized the limitations of evaluating causation of a rare condition through

epidemiologic studies alone, as the courts in Milward and In Re Neurontin did. Id. (discussing Dr.

Ratner’s opinion regarding the limited resources available for research into ALS ).

        Notwithstanding this well-established precedent, and the multiple, peer-reviewed, published


2
 Plaintiffs use the terms “epidemiologic study” and “epidemiological study” in this brief interchangeably.
Both terms are used in the Reference Manual, and in the case law.

                                                      6
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 11 of 92



studies showing elevated risks that are statistically significant and support general causation,

Plaintiffs expect that GSK will argue that many more epidemiologic studies are required. As

discussed infra, this argument should be rejected as contrary to legal and scientific requirements.

        C.      STATISTICAL SIGNIFICANCE IS NOT A SCIENTIFIC OR LEGAL REQUIREMENT.

        In addition to the multiple human epidemiologic studies with statistically significant results,

Plaintiffs’ experts also consider as part of their consideration of the totality of evidence in their

causation analysis, studies finding increased risks which do not meet the technical threshold of

statistical significance. GSK has argued that unless a result is statistically significant, it should be

disregarded in a causal assessment. This is not a reliable methodological view, it is not the view of

experts in epidemiology, including GSK’s own epidemiology experts, and it is not how informed

courts have approached statistical significance.         Scientifically, it relates to the weight of the

evidence. Legally, it also relates to weight, not admissibility.

        In essence, statistical significance is an estimate of the likelihood that the study’s results

were due to chance. “[T]he finding of an increased risk should not be ignored simply because it did

not reach statistical significance, especially when the observed association with an increase in risk is

repeated in different studies. Results that are not statistically significant may be compatible with

substantial effects.”3 Notably, GSK’s epidemiology expert Dr. Kimmel agrees.              Kimmel Dep. at

214:23–216:9. Statistical significance does not signify the importance of the study to clinicians,

“nor does it tell you about the biological mechanisms.” Shaw Dep. at 46:22–47:19; see also id. at

92:16–93:13. Statistical significance is not the same as scientific significance. Id. at 244:2–11.

Epidemiologic studies of rare injuries may never be sufficiently powered to achieve statistical


3
 A. Berard, et al., Field studies versus database studies on the risks and benefits of medication use during
pregnancy: Distinct pieces of the same puzzle, Reprod. Toxicol. 60 (2016) 123–128 at 126 (hereinafter,
Berard 2016).


                                                     7
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 12 of 92



significance, and thus they are not a requirement for establishing causation. See, e.g., Milward, 639

F.3d at 24 (noting the impracticality of conducting epidemiologic studies where, to obtain

statistically significant results, hundreds of thousands of subjects, the same number of controls, and

millions of dollars in funding would be required).

       Because well-powered epidemiology studies of drug-induced birth defects usually require

many hundreds or thousands of babies to be born with birth defects, and because birth defects are

rare events, leading teratologists have rejected the requirement of multiple consistent epidemiology

as a sine qua non to causal inference, viewing such a requirement, as inappropriate, scientifically

and otherwise.4 Indeed, a study of seventeen teratogenic agents identified from 1952 through 2008

reported only one drug for which epidemiology was listed as the sole method of initial detection of

teratogenicity in humans.5

       But GSK does not share the view of leading teratologists. Having chosen to not study

Zofran to determine its teratogenicity before targeting tens of thousands of OB/GYNs caring for

pregnant women with morning sickness, GSK now argues that Plaintiffs cannot meet their burden

of proof on general causation without multiple epidemiologic studies on each specific birth defect.

GSK is asserting that there are dozens of heart defects, so GSK is demanding over 50 additional

epidemiologic studies focusing on these very rare heart (and orofacial) defects.

       The case law is consistent with the above scientific principles. In Milward, supra, the First

Circuit stated: “the rarity of [the disease] and difficulties of data collection in the United States

ma[d]e it very difficult to perform an epidemiological study of the causes of [the disease] that

would yield statistically significant results.” 639 F.3d at 24. Plaintiffs’ expert there offered that to

4
  J. Friedman, In Bed with the Devil: Recognizing Human Teratogenic Exposures, Doi: 10.1002/bdr2.1134
(Wiley Online Library), Presented as the Robert L. Brent Lecture, 57th Annual Meeting of the Teratology
Society (2017) (hereinafter, Friedman 2017); see also Dr. Danielsson Dep. at 145–46.
5
  J. Friedman, ABCDXXX: The Obscenity of Postmarketing Surveillance for Teratogenic Effects, Birth
Defects Research (Part A) 94:670-76 (2012) (hereinafter, Friedman 2012).

                                                     8
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 13 of 92



obtain statistically significant results, “one would need hundreds of thousands of highly exposed

workers, the same number of controls, and millions of dollars in funding.” Id. In In Re Neurontin

Marketing., Sales Practices, and Products Liability Litigation, the district court rejected the

defendant’s argument that the plaintiffs’ general causation testimony was inadmissible because the

plaintiffs “lack scientific evidence demonstrating a statistically significant association between

Neurontin and suicide-related events.” 612 F. Supp. 2d at 124. The district court acknowledged the

rarity of the alleged adverse event of suicide, which in turn caused epidemiologic studies on the

association between the drug and suicide to “lack the statistical power needed for definitive

conclusions.” Id.6 Accord In re Zoloft (Sertraline Hydrochloride) Prod. Liab. Litig., 858 F.3d 787,

794 (3d Cir. 2017) (rejecting defendant’s argument that the existence of a statistically significant

replicated result is a threshold issue before an expert can conduct the Bradford–Hill analysis).

        D.      EVIDENCE OF MECHANISM OF ACTION IS IMPORTANT.

        Although Plaintiffs are not required to prove mechanism of action (how a drug causes a

disease or injury), such evidence, where available, can be very important. In this case, as detailed

below, the evidence of mechanism of action is quite compelling. In Allen, this Court highlighted

that, “most significantly,” Dr. Ratner had a biologically plausible theory for linking the progression

of ALS and exposure to toluene. Id.; see also Polaino v. Bayer Corp., 122 F.Supp.2d 63, 70 (D.

Mass. 2000) (stating that part of the standard protocol in reaching a conclusion about causation in

cases involving toxic exposure is determining whether “the disease can be related to chemical

exposure by a biologically plausible theory”) (Ref, Man. on Scientific Evid. 201 (1994)).

        The defendant in Allen contended Dr. Ratner’s opinion was unreliable because there were no

peer-reviewed studies that supported her theory and because her opinion was vague about the

6
   Another reason for the lack of statistically significant studies was that the adverse events to Neurontin
stemmed from off-label use.


                                                     9
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 14 of 92



specific quantity of toluene and duration of exposure that would cause ALS in a person. 263 F.R.D.

at 60. This Court found that most of defendant’s criticisms of Dr. Ratner’s testimony went to the

weight and credibility of her opinion, not its admissibility. Id.; see also Preferred Mut. Ins. Co. v.

Barros Co., Inc., 2018 WL 3977122, at *7 (D. Mass. Aug. 20, 2018) (Saylor, J.) (observing that

questions about the factual underpinnings of an expert’s opinion often go to the weight of the

testimony, not to its admissibility). Further, the defendant’s expert witness did not testify as to any

unsoundness in Dr. Ratner’s data or methodology. Allen, 263 F.R.D. at 60; see also Correa v.

Cruisers, 298 F.3d 13, 26 (1st Cir. 2002) (“Acceptance of the methodology by the other party’s

expert may give additional credence to the reliability of the proffered testimony.”). Because the

defendant had not provided evidence to show that her underlying methodology was inherently

unreliable, Dr. Smith was not excluded from testifying. Allen, 263 F.R.D. at 60. “Of course, both

sets of experts cannot be right; one is necessarily wrong. But it does not follow that one

methodology is necessarily unscientific, at least within the meaning of Rule 702. Trained scientists,

using scientific methods, often disagree.” Zeolla v. Ford Motor Co., 2013 WL 308968, at *10 (D.

Mass. Jan. 24, 2013) (Saylor, J.).

       E.      ANIMAL STUDIES CONTRIBUTE IMPORTANT EVIDENCE SUPPORTING CAUSATION.

       In this case, Plaintiffs’ experts’ opinions are supported by substantial human and animal

studies, and the animal studies are consistent with the human epidemiologic studies. Animal studies

contribute important evidence on causation, especially in cases involving birth defects. In cases like

Milward, Allen, and In re Neurontin, where epidemiological studies are insufficiently powered to

show statistical significance given the rare nature of the injuries, experts turned to other sources to

evaluate causation, including animal studies. See, e.g., Kilpatrick v. Breg, Inc., 613 F.3d 1329, 1337

(11th Cir. 2010) (observing that conducting clinical trial studies would be unethical, but in the

absence of such studies, other evidence such as animal studies becomes that much more important);
                                                  10
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 15 of 92



In re Fosamax Prod. Liab. Litig., 645 F. Supp. 2d 164, 186 (S.D.N.Y. 2009) (noting that animal

studies served as “pieces of the scientific puzzle that contribute to the reliability of the experts’

opinions” on general causation in humans). In In re Paoli Railroad Yard PCB Litigation, the Third

Circuit Court of Appeals stated:

       While other cases have held that animal studies are inadmissible, these cases are for
       the most part distinguishable because most involved the exclusion of animal studies
       in the face of extensive epidemiological data that failed to support causation, because
       none involved studies on animals particularly similar to humans in the way they react
       to the chemical in question….

35 F.3d 717, 780 (3d Cir. 1994). See also Johnson v. Arkema, Inc., 685 F.3d 452, 463 (5th Cir.

2012); Metabolife Int’l, Inc. v. Wornick, 264 F.3d 832, 842–43 (9th Cir. 2001) (“Difficulties with

extrapolation might render the animal studies unreliable under Daubert; however, such a

determination must be made on problems inherent to the studies themselves, not a general

apprehension at inter-species and inter-dosage extrapolation.”).

       F.      DAUBERT DOES NOT PRECLUDE EXPERTS’ RELIANCE ON EVIDENCE THAT IS NOT
               PEER-REVIEWED OR PUBLISHED.

       In this case, as noted above, the Plaintiffs’ experts’ opinions are supported by substantial

peer-reviewed and published scientific and medical evidence; however, the totality of the evidence

also includes some evidence that has appeared as a published abstract and has not appeared as a full

peer-reviewed, published manuscript. The law does not dictate that experts must limit themselves

to evidence that has been peer-reviewed and published. “[P]eer reviewed scientific literature may

be unavailable because the issue may be too particular, new, or of insufficiently broad interest, to be

in the literature.” Primiano v. Cook, 598 F.3d 558, 565 (9th Cir. 2010); see also Daubert, 509 U.S.

at 593. Where relevant risk information from studies has not been “subjected to normal scientific

scrutiny through peer review and publication,” that does not mean that testimony based on such

information should not be considered. Clausen v. M/V NEW CARISSA, 339 F.3d 1049, 1056 (9th


                                                  11
          Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 16 of 92



Cir. 2003), as amended on denial of reh’g (Sept. 25, 2003); see Ruiz–Troche, 161 F.3d at 85;

Wendell v. GSK, 858 F.3d 1227, 1235 (9th Cir. 2017). Again, such a consideration goes to weight,

not admissibility.

III.     CONSIDERATIONS FOR INVESTIGATING THE CAUSES OF BIRTH DEFECTS

         GSK’s own expert testified that every birth defect has a cause. Baldwin Dep. at 84:6–8.

Teratology is the study of those causes. Teratologists aim to prevent children from harm by

exposures during pregnancy. The only way teratologists can ever determine that an exposure is

teratogenic in humans is to recognize that the exposure has caused birth defects in children. The

challenge of teratology, then, is to identify when an exposure can cause birth defects as efficiently

as possible. Baldwin Dep. at 63:2–64:12.

         An essential element is that the exposure must pass the placental barrier (and in this case this

element has been established for more than a decade).7 The “majority of medicinal products or

chemical substances used by a pregnant woman could have effects on the fetus either before the

placenta is fully developed or subsequently, if they can cross the placenta at least to some extent.”

Baldwin Dep. at 46:11–20.

         Although many birth defects have been reported to be of unknown cause, that is not because

the cause cannot be determined. Most pregnancy exposures have not been adequately studied for

teratogenicity.8 A 2012 study concluded that available information was not sufficient to determine

the teratogenic risk associated with treatment during pregnancy with almost 98% of 172

prescription medications approved by the U.S. Food and Drug Administration (FDA) between 2000




7
    REDACTED


8
    Friedman 2017.

                                                   12
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 17 of 92



and 2010.9 The average time it has taken the teratology community to determine whether treatment

of a pregnant woman posed a teratogenic risk was 27 years for 403 prescription drug treatments

approved by the FDA since 1980. Id.

       The teratogenic risks of drug exposures have been difficult to study through epidemiology

because birth defects are uncommon,10 most studies are “under-powered” (explained infra), and not

even the most potent teratogen causes a birth defect with every exposure. Baldwin Dep. at 88:22–

89:9. In addition, the very large studies that are needed to study very rare injuries are expensive.

       Zofran causes cardiovascular and orofacial defects.11 Although they are among the most

common birth defects, they are rare. The CDC estimates that cleft palate occurs in 1 out of 1,574

births.12 In addition, estimates of the incidences of cardiovascular defects are shown below in a

schematic from GSK’s pediatric cardiologist, Dr. Baldwin.




9
  Friedman 2012.
10
   For example, the rules governing medicinal products in the European Union (Sept. 2009) classify an
adverse event as rare when it occurs in less than 1 per 1000 drug exposures and require pharmaceutical
companies to use standardized terms when disclosing adverse reactions with drugs, including: “Very
common (≥1/10); common (≥1/100 to <1/10); uncommon (≥1/1,000 to <1/100); rare (≥1/10,000 to <1/1000);
very rare (<1/10,000).” GSK’s expert Dr. York also used an incidence of greater than 1/1,000 to classify a
birth defect as “rare.” York Dep. at 155:12–19; 156:18–157:2.
11
   Structural cardiovascular defects and orofacial defects are types of malformations. A malformation is a
“permanent structural deviation that generally is incompatible with or severely detrimental to normal
postnatal development or survival.” ICH S5 (R3) at 29. A structural heart defect is a defect in the actual
structures that comprise a heart. Baldwin Dep. 88:14-21. The examples of orofacial clefts are cleft palate
and cleft lip. Sadler Dep. at 26:19–27:6.
12
   CDC, Data & Statistics, https://www.cdc.gov/ncbddd/birthdefects/data.html (last visited Nov. 20, 2018).

                                                   13
         Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 18 of 92




Baldwin Rep. at 8. As noted, most are much less than 1 per 1,000 and none are more than 4 per

1,000.

         As noted, epidemiologic studies can fail to detect an association between a drug and a birth

defect because they are insufficiently powered to do so. Baldwin Dep. at 89:10–17. As Plaintiffs’

birth defect epidemiology expert testified, “the prevalence of isolated cleft palate is about .06

percent. And so . . . you’d need a huge number of women to have enough outcomes to begin to

assess an exposure . . . . “ Louik Dep. at 375:19–25.

         Recognizing the limitations of epidemiology in the context of birth defects research,

scientists have adopted a weight of evidence approach that considers epidemiologic data when

available as one of several relevant categories of information: “Determining whether an exposure is

teratogenic in humans requires an evaluation of all available studies of the effects of that exposure

during pregnancy, judgment of the quality and relevance of each study to the question at hand and

                                                  14
          Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 19 of 92



synthesis of these data into a coherent assessment that is consistent with current scientific

understanding of the exposure and embryonic development.”13 Scientists considering whether a

drug is capable of causing birth defects are informed by human embryology, teratology,

pharmacology, obstetrics and epidemiology. Baldwin Dep. at 87: 4–12. The weight of evidence

methodology employed by the experts in this case have been informed by “Wilson’s Principles” and

several sets of overlapping considerations and guidelines, which are discussed below.

          A.     WILSON’S PRINCIPLES

          In 1973, Dr. James G. Wilson, Co-Founder of the Teratology Society in the United States,

identified general principles of teratology to be used as a useful starting point for assessing

teratogenic risks. Application of Wilson’s Principles are satisfied by the evidence supporting

general causation in this case: Principle One: “Susceptibility to teratogenesis depends on the

genotype of the conceptus and the manner in which this interacts with adverse environmental

factors.” This principle addresses the observation that with similar teratogenic exposures, the

absence, presence, and severity of malformations varies. This variability is due to the unique

genetic composition of each individual and how it interacts with the environmental agent. Two

important propositions stem from this principle. First, no teratogen has been identified that causes

birth defects with every exposure. Baldwin Dep. 88:22–89:9. Second, patient-specific factors such

as genetic susceptibility, low potassium levels (hypokalemia), increased body temperature, varying

body acidity and variations in metabolism can increase the individual’s susceptibility of developing

a birth defect at drug concentrations achieved from the manufacturer’s recommended dose of the

drug. Danielsson Rep. at 9.

          Principle Two: “Susceptibility to teratogenesis varies with the developmental stage at the

time of exposure to an adverse influence.” There are critical periods of susceptibility to agents and

13
     Friedman 2017.

                                                  15
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 20 of 92



organ systems affected by these agents. This principle describes the observation that an exposure to

a teratogen can produce different malformations depending on when the exposure occurs during

development. Cardiovascular defects and orofacial clefts can be induced during a long period

(corresponding to around week 4 to week 10 of human pregnancy). Sadler Dep. at 129:22–25;

Danielsson Dep. at 370:8–371:8.14




        Principle Three: “Teratogenic agents act in specific ways on developing cells and tissues to

initiate sequences of abnormal developmental events.” This indicates that teratogens impact cells,

tissues, and organs in specific ways (mechanisms of action) to disrupt embryonic development. For

Zofran, the mechanism for its causing birth defects is heart rhythm disturbance leading to a blood

flow / hemodynamics disruptions that interfere with normal organogenesis. There is no dispute that


14
  Gestational age commonly refers to the age of the embryo or fetus calculated from the start of the last
menstrual period (LMP), i.e., before the baby was conceived. Embryonic or fetal age refers to the age of the
embryo or fetus starting with the exact date when the sperm fertilized the egg. The date of conception is
generally two weeks after the start of the last menstrual period. The term “embryo” refers to a developing
conceptus from implantation through the eighth week of pregnancy. Beginning with the 9th week, the
conceptus is referred to as a “fetus” until birth.

                                                    16
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 21 of 92



Zofran interferes with normal heart rhythm. This is because Zofran interferes with the “hERG,” or

potassium channels, also known as the IKr channels. Dr. Danielsson has studied and published

more than anyone in the world on the effects of hERG channel interference on development.

       Principle Four: “There are four manifestations of deviant development (Death,

Malformation, Growth Retardation and Functional Defect).” This statement describes the severity

of deviant development that can be categorized into four specific categorical outcomes. Sadler Dep.

at 247:3–12; Scialli Dep. at 302:11–19; Baldwin Dep. at 87:13–22. As will be discussed below,

increased incidences of embryonic deaths and malformations consistent with those seen in Zofran

epidemiology studies and with other hERG blocking drugs were observed in the Zofran animal

teratology studies that achieved meaningful exposure in the embryo to Zofran.

       Principle Five: “The access of adverse environmental influences to developing tissues

depends on the nature of the influence.” Several factors affect the ability of a teratogen to impact a

developing conceptus, such as the physical nature of the agent itself, the route and degree of

maternal exposure, the rate of placental transfer and systemic absorption, and the nature of the

maternal and embryonic/fetal genotypes. Zofran has been demonstrated to cross the placental

barrier in humans and to disrupt embryonic heart rhythm at concentrations observed in women of

childbearing potential in all approved forms of administration and doses in the drug labeling.

       Principle Six: “Manifestations of deviant development increase in frequency and degree as

dosage increases from the No Observable Adverse Effect Level (NOAEL) to a dose producing 100

% Lethality (LD100).” This principle describes the dose response. Low doses may exert no or very

little toxicity or teratogenicity, while higher doses are expected to increase the incidence and

severity of the observed malformations and embryofetal death. The highest dose of Zofran has been

withdrawn from the market due to its tendency to disrupt heart rhythm in adults. In addition, in the



                                                 17
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 22 of 92



animal teratology studies that reported Zofran exposures similar to those reported in human

pregnancy, increased incidences of malformations and embryonic deaths were observed relative to

the concurrent, untreated controls. Increasing the doses so that the Zofran concentration was

appropriately higher than reported in human pregnancy, as internationally accepted regulatory

guidelines state, would most likely have induced massive embryonic death similar to other potent

hERG blocking drugs. Finally, data and video on the whole embryo culture presented in the

Danielsson, Webster & Ritchie 2018 paper unequivocally shows a dose-responsive increase in the

drug’s disturbance of embryonic heart rhythm. Consequently, Wilson’s Principles support the

teratogenicity of Zofran in this case. Danielsson Rep. at 32; Sadler Rep. at 4-5.

        B.      BRADFORD HILL CRITERIA

        To assist in determining whether a causal inference is appropriate, Sir Austin Bradford Hill

suggested various factors for potential consideration.15 The Hill factors include: (1) existence of a

temporal relationship; (2) strength of the association; (3) dose–response relationship; (4) replication

of the findings; (5) biological plausibility (coherence with existing knowledge); (6) consideration of

alternative explanations; (7) cessation of exposure; (8) specificity of the association; and (9)

consistency with other knowledge.16 Ref. Man. at 600. These guidelines are “employed only after a

study finds an association to determine whether that association reflects a true causal relationship.”

Ref. Man. at 598–99. The Bradford Hill guidelines are also met in this case. Louik Rep. 37–40.

        Dr. Hill’s factors do not form an exhaustive list of criteria or a set of boxes to be checked to

draw a causal inference. The Hill guidelines were proposed as a tool for scientists to consider when

faced with a question regarding causation. “There is no formula or algorithm that can be used to


15
   Austin Bradford Hill, The Environment and Disease: Association or Causation?, 58 Proc. Royal Soc’y
Med. 295 (1965).
16
   For the full explanation of each factor as provided in the Reference Manual on Scientific Evidence, see Ref.
Man at 601-606.

                                                      18
          Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 23 of 92



assess whether a causal inference is appropriate based on these guidelines. One or more factors

may be absent even when a true causal relationship exists.” Ref. Man. at 600. GSK’s expert Dr.

Shaw agrees. Shaw Dep. at 124:2–22.

          In birth defects research, to the extent that the Bradford Hill criteria have been construed to

require epidemiologic evidence notwithstanding strong evidence of the mechanism of how a

chemical agent can cause birth defects, they have been criticized by leaders in the teratology

community. For example, in 2017, the U.S. Teratology Society invited Dr. Jan Friedman of the

University of British Columbia to present the esteemed Robert L. Brent Lecture to the organization

and publish his presentation in the journal Birth Defects Research. In his publication, Dr. Friedman

observed that “the Bradford Hill criteria are rarely, if ever, used in human birth defects research

because they assume the availability of multiple high-quality epidemiology studies, and most

pregnancy exposures have not been adequately assessed by such studies.”17 In the case of Zofran,

for years there were calls for more study of birth defects risks, which GSK to this day ignored.

Nevertheless, there are now sufficient epidemiologic studies for consideration under the Bradford

Hill guidelines.

          C.     SHEPARD’S CRITERIA

          Scientists also apply the criteria system developed by Dr. Thomas H. Shepard (a pediatrician

and scientist known as a pioneer in teratology) to assess whether an exposure and fetal adverse

outcome in human pregnancy is likely to be causal. Danielsson, Webster & Ritchie 2018; Baldwin

Dep. 48:11–16; but see Scialli Dep. at 255:5–15 (“I don’t personally rely on Shepard’s”). The

criteria should not be treated as a diagnostic algorithm,18 but rather as a set of considerations for

evaluating the available evidence; most human teratogens only fulfill some (but not all criteria).


17
     Friedman 2017.
18
     Id.

                                                    19
         Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 24 of 92



While GSK (other than its own expert Dr. Scialli, who appeared for GSK at Science Day) treats

Shepard’s criteria as a rigid set of requirements, Shepard’s criteria are not a checklist; rather, they

are but one of several frameworks for assessing causality and teratogenicity. The Shepard’s criteria

are:

        Proven exposure to the agent at critical time(s) in development
        Consistent findings by two or more high-quality epidemiological studies
        Careful delineation of clinical cases
        Rare environmental exposure associated with rare defect
        Teratogenicity in experimental animals
        The association should make biological sense; and
        Proof that the agent acts in an unaltered state in an experimental system

         Regarding the consideration of epidemiologic data, an increased association can be

identified under Shepard’s criteria with only two studies, and epidemiology is not needed to infer

causation in the case of rare exposures and rare defects. Baldwin Dep. at 51:17-25. Available

epidemiologic findings should be consistent, but need not be uniform. Zofran fulfills Shepard’s

criteria for teratogenicity. E.g., Danielsson Rep. at 68.

         D.     ICH GUIDELINES

         The   International    Council     for   Harmonization      of   Technical     Requirements      for

Pharmaceuticals for Human Use (ICH) has established guidelines on developmental toxicity.19 The

ICH guidelines were drafted by representatives of regulatory agencies in the United States (FDA),


19
  ICH S5(R2) 1993, updated revised version 2017 - ICH S5 (R3), Detection of Toxicity to Reproduction for
Human Pharmaceuticals (current Step 2 draft version), dated 5 July 2017), York Dep. Ex. 25, available at
https://www.ich.org/products/guidelines/safety/article/safety-guidelines.html. The term Step 2 draft means
that the draft has been endorsed by the Regulatory Members of the ICH. Thus, while the FDA has not
implemented the Guidelines as a regulatory requirement, representatives of regulatory authorities from
twelve nations, including the U.S. FDA, as well as representatives of the industry organization PhRMA,
participated in the working group that created the guidelines. The guidelines are routinely relied on by
experts in the field of reproductive toxicology in the course of their profession. (Danielsson Rep. at 3.) The
FDA has made it available at
https://www.fda.gov/downloads/Drugs/GuidanceComplianceRegulatoryInformation/Guidances/UCM584413
.pdf.


                                                     20
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 25 of 92



the European Union (EMA) and Japan (MHWA), among others, in collaboration with

representatives from pharmaceutical industry organizations in these regions.               The FDA has

historically adopted the ICH harmonized guidelines for reproductive toxicity studies. York Rep. at

7, n.2. The guidelines are internationally accepted. Sadler Dep. at 278: 20–23, York Dep. at 18–20,

REDACTED                                                                                               .

        The ICH S5 (R3) Guidelines apply not only to designing reproductive toxicology tests but

also to drawing inferences about teratogenic effects of pharmaceuticals, i.e., their capability of

causing birth defects, based on all relevant data – human, animal and in vitro. In this regard, the

accepted methodology identified by ICH, consistent with First Circuit jurisprudence, is a weight of

evidence approach, followed by Plaintiffs’ experts:

        All available data on the pharmaceutical and any related compounds (e.g., surrogates
        or class alerts), as well as information on human genetics, transgenic animals and the
        role of the target in reproduction should be considered in this assessment. . . . . The
        (projected) human exposure, comparative kinetics between species and plausible
        mechanism of reproductive toxicity, if available, should be considered.20

IV.     CAUSAL INFERENCE IN SCIENCE AND THE LAW

        “General causation” is a scientific conclusion addressing whether Zofran is capable of

causing specific birth defects (here, congenital heart defects and orofacial clefts) in humans. As this

Court considers the Daubert motions, it is important that the Court understand the framework

scientists use for causal inference. Any assessment of general causation involves an inferential

process from evidence to the causation conclusion because causation cannot be observed directly.

This section summarizes basic principles relevant to drawing causal inferences from the relevant

data.

20
   ICH S5 (R3) at 24; Danielsson, Webster, & Ritchie, Ondansetron and teratogenicity in rats: Evidence for a
mechanism mediated via embryonic hERG blockade, Reproductive Toxicology, 81 (2018) 237–45, at 237
and n.1 (hereinafter, Danielsson, Webster & Ritchie 2018); see also York Dep. at 89:1–90:21. In
Danielsson, Webster and Ritchie 2018, the authors reported that “This work was supported in part by funding
from attorneys representing families regarding ondansetron use in pregnancy.”

                                                    21
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 26 of 92



       A.      CAUSAL INFERENCE IS A MATTER OF JUDGMENT.

       Scientists recognize that determining causal probability should not be regarded as an

experimental or epidemiological result. Nor is it a “determination made by using an objective

algorithmic methodology.” Rather, it is a “judgment” made about the totality of experimental or

epidemiological data. Ref. Man. at 598.

       “Drawing causal inference . . . requires judgment and searching analysis based on biology,

of why a factor or factors may be absent despite a causal relationship, and vice versa.” Ref. Man. at

600. As this judgment is a scientific determination, it can evolve “as new evidence develops”

because “the scientific enterprise must always remain open to reassessing the validity of past

judgments.” Ref. Man. at 598.

       B.      BOTH EPIDEMIOLOGIC AND TOXICOLOGIC STUDIES HAVE VALUE FOR CAUSAL
               INFERENCE.

       As it relates to Zofran, epidemiologic studies and toxicologic studies have been conducted

and provide results relevant to the question of whether Zofran can cause birth defects. These have

been referenced in the Plaintiffs’ experts’ reports, and the main ones will be discussed in this brief.

Generally speaking, “no universal rules exist for how to interpret or reconcile” results from

epidemiologic and toxicologic studies. Ref. Man. at 564. However, both must be considered:

“careful assessment of the methodological validity and power of the epidemiologic evidence must

be undertaken, and the quality of the toxicologic studies and the questions of interspecies

extrapolation and dose–response relationship must be considered.” Ref. Man. at 564–65.

Toxicologic studies can be the best available evidence of toxicity.” Ref. Man. at 564.

       Performing experiments that could demonstrate the causation in humans directly would be

unethical. Baldwin Dep. 185:17–186:7 and 191:9–19 and 193:23–194:4. Therefore, as Dr. Shaw

testified, “in epidemiology, we’re usually relegated to observational studies. And we have to infer


                                                  22
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 27 of 92



the causal nature of associations.” Shaw Dep. at 27:22–28:13. This interpretation of observational

studies “can produce legitimate disagreement among experts, and there is no mechanical procedure

for resolving such differences of opinion. Ref. Man. at 222.

        In the context of interpreting animal teratology studies, the ICH Guidelines focus on

biological significance and not statistical significance: “Any biologically meaningful difference in

treated animals compared with concurrent controls should be discussed. Statistical significance

alone does not always constitute a positive signal nor does lack of statistical significance constitute

a lack of effect; historical controls, biological plausibility, and reproducibility should be considered

in this context.”21

                1.     Live Animal Studies

        To determine the effect of exposure to an agent in humans, human epidemiologic

observational studies have limitations that toxicology models based on live animal studies can

overcome. Ref. Man. at 563. Animal studies may be conducted as actual experiments with

researchers exercising total control over study conditions, including agent exposure and subject

participation. Ref. Man. at 563. Animal studies can avoid the issue of confounding and do not have

the same ethical considerations required of studies in human populations. Ref. Man. at 563.

“[A]nimal studies often provide useful information about pathological mechanisms and play a

complementary role to epidemiology by assisting researchers in framing hypotheses and in

developing study designs for epidemiologic studies.” Ref. Man. at 563.

        Animal study findings can be extrapolated to human populations when there is a principled

basis for doing so. For example, the pharmacokinetic profile should enable an extrapolation of the


21
  ICH S5 (R3) at 23; FDA Guidance for Industry, Reproductive and Developmental Toxicities – Integrating
Study Results to Assess Concerns, Sept. 2011, at 6–7 (“A positive signal is a biologically meaningful
difference in dosed animals compared to concurrent or historical controls.”) (hereinafter, FDA Guidance
2011).

                                                  23
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 28 of 92



results from animals to humans, and to assess the relevance of the species selected for testing.

EMA Guidelines 2008, at 4. Pharmacokinetics distinguishes between the dose given to a species

(including humans) and the exposure achieved in the species considering how that species absorbs,

distributes, metabolizes and eliminates the chemical. Roth Dep. At 80:1–9; Baldwin Dep. at 247:2–

13; York Dep. at 58:19–24.

       According to the ICH, information on systemic exposure of pregnant animals is essential for

the interpretation of study results, and thus to assess human safety. ICH S5 (R3) Final Concept

Paper (Mar. 27, 2015). An evaluation of animal teratology studies should therefore compare animal

and human pharmacodynamic effects, animal and human metabolism and disposition, animal and

human pharmacologic and toxic effects, and drug exposures in animals studies in relation to the

highest proposed dose in humans. FDA Guidance 2011.

       Dr. Danielsson has performed a comparison of Zofran exposures in GSK’s animal teratology

studies (the ones GSK referenced in the drug label, as well as the GSK Japanese studies that GSK

did not reference in the label) in relation to exposures in humans. Danielsson, Webster & Ritchie

2018 publication and Danielsson Rep. at 40. By contrast, several of GSK’s experts have offered

opinions about the Zofran animal teratology results without considering the exposure information

that is “essential for the interpretation of study results.” ICH 2015.

               2.      Whole Embryo Culture Testing

       In whole embryo culture (WEC) testing, REDACTED




                                       WEC is a generally accepted in vitro testing methodology for

evaluating teratogenic mechanisms of action.        Danielsson Rep. at 12 (citing multiple studies

beginning in 1996). In 1997, for example, Dr. Danielsson showed that phenytoin, an established
                                                   24
         Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 29 of 92



human teratogen, caused a concentration dependent slowing and arrhythmia of the embryonic heart

of rat embryos grown in vitro, and thus that the drug’s effect on the embryonic heart was the main

factor for initiation of phenytoin teratogenicity.22 In 2006, Siu et al. reported, “By combining the

model we used to investigate placental transfer and whole embryo culture, we propose that this is

the best available in vitro model to investigate the drug effect on an embryo and an early fetus. This

model would provide the best estimation of teratogenicity of a drug when prescribed in early human

pregnancy.” The ICH S5 (R3) Guidelines confirm these propositions and encourage the use of

alternative validated assays such as WEC studies: “Use of qualified alternative assays is appropriate

for risk assessment under certain circumstances where they are interpreted in conjunction with in

vivo reproductive testing.” ICH S5 (R3) at 8–9; Ref. Man. at 647 (“In vitro . . . data for elucidating

the mechanisms of toxicity are more persuasive when positive human epidemiological data or

toxicological information also exists.”).

         C.     A CAUSAL INFERENCE REQUIRES EXAMINING THE TOTALITY OF THE EVIDENCE.

         Scientists believe that assessing causation requires considering and evaluating the evidence

cumulatively and in its entirety. “Scientific inference typically requires consideration of numerous

findings, which, when considered alone, may not individually prove the contention.” Ref. Man. at

19–20. This is how science outside of the courtroom functions. As explained in the Reference Man.

at 20:

         [M]any of the most well-respected and prestigious scientific bodies (such as the
         International Agency for Research on Cancer (IARC), the Institute of Medicine, the
         National Research Council, and the National Institute for Environmental Health
         Sciences) consider all the relevant available scientific evidence, taken as a whole, to
         determine which conclusion or hypothesis regarding a causal claim is best supported
         by the body of evidence. In applying the scientific method, scientists do not review

22
   Danielsson, et al., Initiation of Phenytoin Teratogenesis: Pharmacologically Induced Embryonic
Bradycardia and Arrhythmia Resulting in Hypoxia and Possible Free Radical Damage at Reoxygenation,
Teratology 56:271-81, 277 (1997).


                                                   25
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 30 of 92



       each scientific study individually for whether by itself it reliably supports the causal
       claim being advocated or opposed. (Emphasis added)

       Causation cannot be found or refuted in the data resulting from a single study; it is rather a

determination made after evaluating the totality and weight of relevant scientific evidence. Defense

expert Dr. Shaw agreed with the premise that “a single epidemiologic study viewed on its own can

never be considered to either prove or disprove a causal hypothesis.” Shaw Dep. at 116:23–117:10.

Accord Ref. Man. at 604. Despite this, citing a single epidemiology study, GSK’s expert Tony

Scialli, when defending another pharmaceutical manufacturer’s (Janssen’s) drug against a claim of a

different drug’s inducement of an orofacial defect, criticized the patient’s expert for failing to

consider alternative explanations for the defect, including “paternal cigarette smoking, maternal

obesity, poor nutrition, lack of use of a multivitamin with folic acid, exposure to ondansetron,

exposure to prednisone, genetic causes, and unknown causes.”23 Dr. Scialli’s attestation to a

reasonable degree of medical and scientific certainty that exposure to ondansetron was an

alternative explanation for the patient’s orofacial defect denoted his view, when representing

Janssen, that Zofran was capable of causing orofacial defects. Now that he speaks for GSK,

however, he apparently holds a different view.

V.     BASIC PRINCIPLES OF EPIDEMIOLOGY

       Important Daubert issues in this case will implicate basic principles of epidemiology.

Daubert motions will use terms like “relative risk,” “statistical significance,” “confidence

intervals,” “sample size,” “power,” “bias,” “chance,” “confounding,” and “association.”

Understanding these concepts is critical to properly interpret the human epidemiologic studies, the

causation evidence in this case and the Daubert motions. These concepts and their implications are



23
 Anderson v. Janssen Pharms., Inc., 2013 WL 8476501 (Pa. Com. Pl. 2013), Expert Report and Affidavit of
Anthony R. Scialli, M.D. (emphasis added).

                                                  26
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 31 of 92



frequently misunderstood particularly in pharmaceutical litigation. To assist this Court, Plaintiffs set

forth below a brief overview of basic principles of epidemiology.

       A.      EPIDEMIOLOGY RELIES LARGELY ON OBSERVATIONAL STUDIES.

       Epidemiology examines the “incidence, distribution, and etiology of disease.” Ref. Man. at

551. Researchers are ethically prevented from knowingly exposing people to an agent suspected to

be harmful. Based on over a decade of medical literature, it is clear that Zofran has been viewed as a

potential cause of birth defects. Therefore, the epidemiologic studies pertaining to general causation

in this case are necessarily “observational.” Ref. Man. at 555–56.

       In an observational study, “the investigator identifies a group of subjects who have been

exposed [to an agent] and compares their rate of disease… with that of an unexposed group.” Ref.

Man. at 556. The most common types of observational studies are cohort studies and case-control

studies. Ref. Man. at 556. “The difference between cohort studies and case-control studies is that

cohort studies measure and compare the incidence of disease in the exposed and unexposed

(“control”) groups, while case-control studies measure and compare the frequency of exposure in

the group with the disease (the “cases”) and the group without the disease (the “controls”).” Ref.

Man. at 557.

       B.      STUDY RESULTS       ARE   EVALUATED      FOR THE      EXISTENCE    OF AN     OBSERVED
               ASSOCIATION.

       “An association between exposure to an agent and disease exists when they occur together

more frequently than one would expect by chance.” Ref. Man. at 566. A causal relationship is one

possible explanation for an observed association between an exposure and a disease. However, a

causal relationship is just one of several possible explanations for an observed association that must

be considered in a search for the most likely explanation.




                                                  27
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 32 of 92



       Expressing and interpreting the existence and magnitude of an association involves the

concepts of “relative risk,” and “odds ratio.” Ref. Man. at 566. “Each of these measurements of

association examines the degree to which the risk of disease increases when individuals are exposed

to an agent.” Ref. Man. at 566.

       C.      THE RELATIONSHIP BETWEEN RELATIVE RISK AND CAUSATION

       The strength of the association between an agent and a disease can be expressed using the

relative risk (“RR”) approach. Ref. Man. at 566. “It is defined as the ratio of the incidence rate […]

of disease in exposed individuals to the incidence rate in unexposed individuals.” Ref. Man. at 566.

For example, when the relative risk is expressed as 3.0, the exposed group is at three times the risk

of disease as the unexposed group. Ref. Man. at 567. The “odds ratio” (OR) also quantifies the

magnitude of an association. Ref. Man. at 568. It is similar to the relative risk and is used to

approximate the relative risk in a case control study when the disease under investigation is rare.

Ref. Man. at 568.

       The higher the relative risk, the greater the likelihood that the relationship is causal.

However, as long as the relative risk exceeds 1.0, there is no minimal threshold for a causal

relationship. “While strength of association is a guideline for drawing an inference of causation

from an association…, there is no specified threshold required.” Ref. Man. at 611, n.186.

        “If the relative risk is greater than 1.0, the risk in exposed individuals is greater than the risk

in unexposed individuals. There is a positive association between exposure and disease which

could be causal.” Ref. Man. at 567. There are a number of well-established causal relationships,

where the magnitude of the risk is between 1.0 and 2.0. The magnitude of risk for passive smoking

and lung cancer and between smoking and heart disease are well-known examples.

       However, the lower the relative risk, the greater the need to assess the role of chance, bias,

and confounding. A false or spurious association can result from three general sources: chance (or
                                                   28
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 33 of 92



random error), bias, and confounding. Ref. Man. at 572. Before a causal inference may be drawn

about an association, the likely existence and impact of these sources must be considered. Ref.

Man. at 572. Bias can lead to an invalid outcome in epidemiologic studies, and “may arise in the

design or conduct of a study, data collection, or data analysis.” Ref. Man. at 583. Bias can amplify,

minimize, or hide an association. Ref. Man. at 583.

       Plaintiffs expect that GSK will attempt to divert focus to the limitations in the studies upon

which Plaintiffs’ experts rely. Plaintiffs expect that GSK will argue that chance, bias, and

confounding cannot be excluded in the epidemiologic studies that find that Zofran is associated with

an increased risk of cleft palate or septal heart defects. However, Plaintiffs’ epidemiology expert

did consider these issues as part of her causal assessment methodology. (“For each study, I

considered the study design and its adherence to basic epidemiologic principles, weighing the

validity of each study, evaluating potential sources of bias that might influence the study results,

and considering the populations to which the study results might apply.” Louik Rep. at 3)

        In addition, “[i]t is important to emphasize that all studies have ‘flaws’ in the sense of

limitations that add uncertainty about the proper interpretation of the results.” Ref Man. at 552–53.

“Most epidemiologic studies have some degree of bias that may affect the outcome.” Ref. Man. at

583.

       Because the legal standard in these cases is “preponderance of the evidence” causation,

experts interpreting results of studies must assess whether or not a study’s results are likely or

unlikely due to chance, bias and confounding. Ruling out bias and chance with certainty is not a

legal requirement.

       D.      STUDY RESULTS ARE EVALUATED FOR THE ROLE OF CHANCE.

        “Sometimes the study findings, merely by chance, do not reflect the true relationships

between agent and outcome.” Any study can be “subject to the play of chance.” Ref. Man. at 575.
                                                 29
           Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 34 of 92



When an association is observed in a study’s results, epidemiologists have statistical techniques to

estimate the likelihood that the association is due to chance. Ref. Man. at 575.

          There also is a relationship between sample size and the role of chance. A study needs to

have a large enough sample size (the number of study participants); “by enlarging the sample size

…, researchers can … reduce the chance of random error in their results.” Ref. Man. at 576.

Statistical tests, including the calculation of p-values and confidence intervals, are used to evaluate

the likelihood that an observed association resulted from random error.

          P-values are used to determine the likelihood that the observed association occurred due to

chance. Ref. Man. at 576. It “represents the probability that an observed positive association could

result from random error even if no association were in fact present. Thus, a p-value of .1 means

that there is a 10% chance that values at least as large as the observed relative risk could have

occurred by random error, with no association actually present in the population.” Ref. Man. at 576.

For a study’s results to be deemed “statistically significant,” epidemiologists have historically used

a standard that the p-value must fall below a selected significance level (or alpha). Ref. Man. at 576.

The typical significance level used is .05, where “the probability is 5% of observing an association

at least as large as that found in the study when in truth there is no association.” Ref. Man. at 577.

“[T]he finding of an increased risk should not be ignored simply because it did not reach statistical

significance, especially when the risk is repeated in different studies. Results that are not

statistically significant may be compatible with substantial effects.”24 “[A]bsence of statistical

significance should not be mistaken for absence of effect.” Shaw Dep. 92:2–93:13.

                  1.      Confidence Intervals Provide the Probable Range of Risk Estimates.

          When interpreting a study’s results, epidemiologists consider the confidence interval. This

can be important in assessing whether the results of several studies are consistent. As noted below,

24
     Berard 2016 at 126; Accord Ref. Man. at 579.

                                                    30
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 35 of 92



this concept is relevant to assessing the consistency of several Zofran human epidemiologic studies.

A confidence interval is a range of values consistent with a study’s results. “If a 95% confidence

interval is specified, the range encompasses the results we would expect 95% of the time if samples

for new studies were repeatedly drawn from the same population.” Ref. Man. at 580. “[A]

confidence interval … shows a range of values that are consistent at a given level of confidence

with the point estimate observed in the study.” Louik Dep. 111:13–23. “[T]he pure definition of a

confidence interval is if you repeat the study … many times, and generate 95 percent confidence

intervals, 95 percent of those confidence intervals will contain the true value…. The confidence

interval gives a range over which… the true result may lie.” Kimmel Dep. 219:24–220:15; accord,

Shaw Dep. at 45:6–12. In addition, where the confidence interval for an odds ratio includes 1.0, the

result does not meet the conventional definition of statistical significance.

                2.       A Study’s Power Reflects the Likelihood of an Association Being
                         Statistically Significant.

        “Statistical significance and power are inter-related concepts.” Berard 2016, at 126. “[A]

large enough sample of individuals must be studied if the study is to identify a relationship between

exposure to an agent and disease that truly exists.” Ref. Man. at 576. This was acknowledged by the

Court in the Neurontin case, supra, in its discussion of statistical significance.          “The power of a

study is the probability of finding a statistically significant association of a given magnitude (if it

exists) in light of the sample sizes used in the study.” Ref. Man. at 582. A study’s power should be

estimated as part of its design to minimize the possibility of a falsely negative result—observing no

association when a true association exists. Shaw Dep. at 79:20–81:13.25 “The power of a study


25
   A Type I error occurs when a study finds an association that does not actually exist between an exposure
and a disease. A Type II error occurs when a study “will be interpreted as ‘negative’ ...when in fact there is a
true association….” Ref. Man. at 581-82. Reducing false-positive results (Type I errors) can lead to an
increase in false-negative results (Type II errors). Ref. Man. at 581.


                                                      31
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 36 of 92



depends on several factors: the sample size; the level of alpha (or statistical significance) specified;

the background incidence of disease; and the specified relative risk that the researcher would like to

detect.” Ref. Man. at 582. As Dr. Louik testified, the rarer the outcome, the larger the study that is

needed to assess the birth defect risk. Louik Dep. at 375:18–23 (stating for rare outcome like cleft

palate, a study would need “a huge number of women” exposed to Zofran).

       Understanding a study’s power is also relevant for extrapolating from a finding of no

increased risk. “[S]tudies can have sample sizes that are insufficient to rule out increases in risk for

some types of birth defects.” Shaw Dep. at 90:24–91:24; accord, Kimmel Dep. at 132:11–133:6.

This concept is important to interpreting the results of several Zofran epidemiologic studies.

               3.      Studies Can Be Limited by Conceptual Problems and Flawed
                       Definitions.

       Observational studies can also be subject to conceptual problems. Ref. Man. at 590. These

can include flawed outcome definitions. Ref. Man. at 590. “For example, if the researcher defines

the disease of interest as all birth defects, rather than a specific birth defect, there should be a

scientific basis to hypothesize that the effects of the agent being investigated could be so broad. If

the effect is in fact more limited, the result of this conceptualization error could be to dilute or mask

any real effect that the agent might have on a specific type of birth defect.” Ref. Man. at 590.

Therefore, where a study that focuses on major birth defects, and finds no association, (as detailed

below, several Zofran epidemiologic studies fall into this category) that finding should not be

confused with a finding about the risk of a specific defect.

       E.      CONFOUNDING AS A SOURCE OF ERROR IN EPIDEMIOLOGIC STUDIES.

       The issue of confounding may be raised by the GSK in its Daubert motions. “Confounding

occurs when another causal factor (the confounder) confuses the relationship between the agent of

interest and outcome of interest.” Ref. Man. at 591. A confounder must meet this definition: “a


                                                   32
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 37 of 92



confounder is both a risk factor for the disease and a factor associated with the exposure of

interest.” Ref. Man. at 591. Having yellow-tinged finger tips is associated with smoking and lung

cancer. Even though having yellow-tinged finger tips is associated with lung cancer, it obviously is

not a cause of lung cancer. It fits the classic definition of a confounder because it is associated with

the exposure (smoking) and the outcome (lung cancer).

       There are accepted techniques for making adjustments to account for confounders. The

existence of the confounders in a study are not the fault of the investigators as they “reflect the

inherently ‘uncontrolled’ nature of exposure designations in observational studies.” Ref. Man. at

593. “It is…necessary to keep [the] risk [of confounding] in perspective. Often the mere possibility

of uncontrolled confounding is used to call into question the results of a study. […] The critical

question is whether it is plausible that the findings of a given study could indeed be due to

unrecognized confounders.” Ref. Man. at 593.

VI.    PLAINTIFFS’ GENERAL CAUSATION EXPERTS

       Plaintiffs have disclosed expert witnesses in various fields to assist the Court and juries with

understanding general causation. Each of these experts is eminently qualified and employed a

reliable methodology and reached a conclusion that is supported by substantial, reliable medical and

scientific evidence of the type relied on by experts in the expert’s field.

       A.      DR. RA-ID ABDULLA

       Dr. Ra-id Abdulla is a physician Board Certified in both Pediatrics and Pediatric Cardiology

and a Professor of Pediatrics (Pediatric Cardiology) and Obstetrics & Gynecology at Rush

University in Chicago, and senior attending of Pediatric Cardiology at Rush University Medical

Center. He has practiced clinical pediatric cardiology for over 25 years, determining the cause of,

diagnosing, examining, and treating children with congenital heart diseases. Dr. Abdulla has

specialized knowledge about the diagnosis and treatment of congenital cardiac disease and the role

                                                   33
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 38 of 92



of both genetics and environmental factors in the development of congenital heart disease. His

education, training and experience has also equipped him with specialized knowledge of the proper

categorization, characterization and classification of congenital cardiac malformations. Since 2000,

Dr. Abdulla has been Editor-in-Chief of the international peer reviewed journal Pediatric

Cardiology.

       Dr. Abdulla considered whether ondansetron is capable of crossing the placenta and thus

exposing the fetus, he evaluated Zofran’s mechanism of altering heart rhythm, the impact of altering

blood flow on embryonic development, and the human epidemiologic literature involving prenatal

Zofran exposure and congenital heart defects in exposed infants. After considering the totality of the

clinically relevant information, he concluded that Zofran can impact the IKr channel at doses

recommended in the label and can cause arrhythmia and alter blood flow and hemodynamics in the

exposed embryo (a known mechanism whereby congenital heart disease is caused). Based on the

foregoing, he concluded that maternal ingestion of Zofran causes or substantially contributes to

congenital cardiac defects.

       B.      DR. BENGT DANIELSSON

       Dr. Bengt Danielsson is a medical doctor, pharmacologist and teratologist working in drug

safety with a focus on teratology for over 40 years. His research focus the last 25 years has been on

teratogenicity from drug-induced alterations in the embryonic heart rhythm.     He has served as the

Global Director of Reproductive Toxicology for one of the largest pharmaceutical companies in the

world, a Scientific Director and Professor at the Swedish FDA (MPA) from 2004–2007, an expert

member of European Medicine Agency (EMA) Safety Working Party (2004–2007), and as

consultant (2008–2012). His current work since 2012 has been to serve as Medical Expert in

Clinical Pharmacology at the Swedish National Agency for Health and Welfare regarding the safe

use of medicines in vulnerable populations, including pregnant women. In this post, he co-authored
                                                 34
       Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 39 of 92



a peer-reviewed journal article reporting the results of a human epidemiological study on Zofran use

in pregnancy using the Swedish National Registry (Dr. Danielsson was co-investigator).

        Dr. Danielsson has evaluated the potential teratogenicity of ondansetron by considering the

totality of the available evidence, as recommended in the ICH S5 (R2) 1993 Guidelines, updated

revised version 2017 - ICH S5 (R3). He also used criteria for integrated risk assessment based on

human and animal data by Shepard (2010) in this report. Both of these approaches were informed

by Wilson’s general principles.     His methodology in reaching his opinions in this litigation

employed the same methods, with the same rigor as he has used in his academic and professional

investigational, research, writing, and teaching work. Dr. Danielsson performed an integrated

assessment of embryofetal adverse findings with ondansetron in Glaxo’s teratology studies, and, in

contrast to GSK’s experts, he considered exposure information in relation to human exposures.

Much of his expert evaluation of ondansetron’s teratogenic mechanism has been published in peer-

reviewed literature.26 Danielsson, Webster & Ritchie 2018.

       C.     DR. MICHAEL LEVIN

       Dr. Michael Levin is a molecular and developmental biologist with over 25 years’

experience studying mechanisms of embryonic development. He received a Ph.D. in Genetics from

the Harvard School of Medicine, specifically for his identification of the genetic mechanisms that

dictate the positioning of the heart and visceral organs. He is a Professor in the Department of

Biology at Tufts University, Director of the Tufts Center for Regenerative and Developmental

Biology and Director of the Allen Discovery Center at Tufts. At various institutions he teaches

graduate students on the biophysics of morphogenesis, craniofacial patterning and development, and

embryonic patterning. Dr. Levin’s laboratory has worked on identifying novel mechanisms of


26
  Danielsson, Webster, & Ritchie, Ondansetron and teratogenicity in rats: Evidence for a mechanism
mediated via embryonic hERG blockade, Reproductive Toxicology, 81 (2018) 237–45.

                                                35
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 40 of 92



embryonic patterning. He was the first scientist to study the role of ion channel activity in

determining embryonic laterality.

       Dr. Levin was asked to evaluate the role the molecular targets (e.g., hERG channel) of

Zofran play in normal embryogenesis and the molecular mechanisms by which Zofran and similar

drugs can cause structural heart and orofacial defects. He then reviewed hundreds of peer-reviewed

papers involving mechanistic pathways by which exposure to drugs or environmental exposures can

alter embryologic development.       He incorporated his own research and studies involving ion

channels and their impact on embryonic development, other methods that target the same kinds of

pathways targeted by Zofran, and years of experience conducting mechanistic testing in many

animal models. Having considered the totality of the evidence relevant to the question posed, he

formulated his opinions to a reasonable degree of scientific certainty that Zofran can cause or

substantially contribute to cardiovascular and orofacial malformations through well-supported

mechanisms. Levin Rep. at 5–6.

       D.      DR. CAROL LOUIK

       Dr. Carol Louik has training and experience in epidemiology. She received her Doctor of

Science in the field from Harvard School of Public Health in 1983 and was an Assistant Professor

of Epidemiology at Boston University from 2001 to 2015.             Her research focuses on the

environmental causes of human birth defects, investigating exposures during pregnancy that may

affect the risk of fetal malformations. Dr. Louik was one of the investigators in an important peer-

reviewed and published study to evaluate the birth defect risks of taking Zofran for nausea during

pregnancy. She also has authored or co-authored 15 abstracts and 61 publications, including many

papers on studies assessing risk factors for birth defects.

       She relied on the epidemiologic principles that she was taught as part of the completion of

her doctoral degree at the Harvard T.H. Chan School of Public Health and that she has applied
                                                   36
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 41 of 92



throughout her academic career at the Slone Epidemiology Center at Boston University. As is true

in all disciplines, advances in thinking and techniques have improved and expanded over time and

she has remained current in her field and she has applied a widely and generally accepted

methodology for evaluating the evidence regarding exposure to Zofran and the risk of specific birth

defects. In reaching her conclusions, she has considered the totality of the epidemiologic evidence.

       For her methodology, Dr. Louik identified the relevant information, beginning with a review

of the information regarding Zofran available through the FDA.                She then conducted a

comprehensive literature review of the epidemiologic studies assessing the risk of birth defects

associated with exposure to Zofran in pregnancy. Louik Rep. at 2–3, 16–37, 40–41. She evaluated

each of these studies based solely on the information in the published manuscript, abstract, or poster

presentation. For each study, she “considered the study design and its adherence to basic

epidemiologic principles, weighing the validity of each study, evaluating potential sources of bias

that might influence the study results, and considering the populations to which the study results

might apply.” Louik Rep. at 3. She also reviewed in a more limited manner literature from other

disciplines that pertained to assessing biologic plausibility. Louik Rep. at 40. Finally, to formulate

her opinion, Dr. Louik considered and applied the “widely-accepted guidelines for assessing

causality first laid out by Sir Austin Bradford Hill.” Louik Rep. at 37–39

       Dr. Louik concluded that there was consistent evidence of an association, not likely

explained by chance, bias, or confounding. After assessing the Bradford Hill guidelines, she

reached her general causation opinion that Zofran was a likely cause of two specific birth defects:

septal heart and cleft palate defects. Dr. Louik’s opinion is consistent with other Plaintiffs’ experts’

opinions that Zofran was capable of causing the broader group of injuries classified as orofacial

clefts and cardiovascular defects.



                                                  37
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 42 of 92



       E.      DR. THOMAS SADLER

       Dr. Thomas Sadler is an embryologist/developmental biologist/teratologist with over 40

years’ experience conducting research and teaching human embryology and the origin of birth

defects with the goal of discovering the means to prevent birth defects in humans. He is an Adjunct

Professor of Pediatrics at the University of Utah, Visiting Professor of Cell Biology and Anatomy at

the Quillen College of Medicine at East Tennessee State University, Senior Scholar at the

Greenwood Genetics Center in Greenwood, SC and a Consultant in Embryology and Birth Defects

Prevention, giving lectures and assisting states with their birth defect prevention campaigns. Dr.

Sadler has studied, conducted research and published in peer reviewed scientific journals and other

sources on the mechanisms whereby receptors and ion channels regulate normal embryonic

development, an issue of import in the Zofran case. Since 1985 he has been the sole author of

Langman’s Medical Embryology, a medical textbook explaining human embryology and

development and the origins of birth defects and used in medical schools throughout the world.

       In formulating his opinions in his expert report, Dr. Sadler considered whether Zofran is

capable of causing congenital heart and orofacial abnormalities, searching for relevant medical and

scientific literature that has been published regarding general causation, including epidemiologic

and mechanistic studies, which is the reasonable and standard practice human embryologists and

teratologists utilize to evaluate evidence of an exposure–outcome association.             He further

considered the quality of the publications reviewed as he has done as Editor of the journal

Teratology, including the research question addressed, the ability of the study to answer the

question (power), biologic plausibility, and consistency of the information. After analysis of the

totality of all of the information listed in his expert report and on his reference lists incorporating

the methodology and analysis he has used for over 40 years in his field of teratology and

embryology, informed by Wilson’s General Principles of Teratology, he formulated opinions, stated
                                                  38
         Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 43 of 92



to a reasonable degree of scientific certainty, that exposure to Zofran during gestation at critical

stages of embryogenesis can cause or substantially contribute to congenital heart defects, including

septal defects, cleft palate and other orofacial anomalies. Sadler Rep. 5–6, 8, 30.

VII.    MULTIPLE LINES OF EVIDENCE SUPPORT GENERAL CAUSATION HERE.

        There are multiple lines of evidence, including human epidemiologic studies, animal studies,

toxicology, and pharmacologic studies, all pointing to the conclusion that exposure to Zofran in the

first trimester of pregnancy increases the risk for cardiovascular defects and orofacial clefts.

“Scientific inference typically requires consideration of numerous findings, which, when considered

alone, may not individually prove the contention.” Ref. Man. at 19–20. Here, Plaintiffs provide

multiple sources of data that converge and point in the same direction. Causation is the best

explanation.

        A.      LINE OF EVIDENCE 1: ZOFRAN RAPIDLY CROSSES THE PLACENTAL BARRIER AND
                EXPOSES THE HUMAN EMBRYO IN AT LEAST THE SAME CONCENTRATIONS AS THE
                MOTHER DURING THE MOST CRITICAL PERIOD OF EMBRYONIC DEVELOPMENT.

       REDACTED

                                               Human studies demonstrate that ondansetron readily

passes through the placenta to reach the developing embryo during the first trimester of pregnancy

and the concentration of Zofran in the human embryo is highly likely to be the same, or higher,

than in the mother.

       Zofran is rapidly transferred across the human placenta in the first trimester, and it does so at

higher embryonic tissue concentrations compared to the maternal concentrations that were observed

in early pregnancy in women undergoing elective termination of pregnancy.27 In a study by Siu in

2006, pregnant woman who chose first trimester surgical termination of pregnancy took three 8mg


27
  Siu, et al., Placental Transfer of Ondansetron during Early Human Pregnancy, Clin. Pharmacokinet. 2006
45(4):419–23 (hereinafter, Siu 2006).

                                                   39
       Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 44 of 92



oral doses of ondansetron twice the day before surgery and once 4 hours prior to elective

termination surgery. Before induction of anesthesia, maternal blood samples were taken. At some

point after the surgery, fetal parts, most commonly limbs and trunk, were sampled. All samples

were analyzed for ondansetron. Siu 2006. Ondansetron was found in all samples, providing

compelling evidence that “free ondansetron readily passed through the human placenta in the first

trimester.” Significantly, despite being lower than would be observed in utero, the amount of

ondansetron in the fetal tissue samples was higher than the free ondansetron in the maternal blood

plasma. That is a plausible outcome because the “major determinant of fetal drug concentration is

the maternal drug concentration.”28

     Similarly, in a study performed at Stanford University, scientists investigated maternal and

newborn human exposures to Zofran to consider indirectly dosing newborns to treat neonatal

abstinence syndrome (opioid withdrawal).29 They administered Zofran intravenously to 20 non-

pregnant women of childbearing potential and 40 pregnant women late in pregnancy and measured

Zofran concentrations in the mothers’ blood plasma, in umbilical cord blood and in the newborns’

blood plasma. They then replicated this data using a pharmacokinetic model to show that a single

I.V. administration of 4 mg of Zofran to the mothers 15 minutes before delivery “produces an

exposure level in neonates (AUC0->24 h) that is similar to that in adults treated with a 4 mg oral

dose twice a day.” Elkomy 2015, at 168; Figure 5. The Elkomy study authors concluded that

ondansetron “rapidly crosses the placental barrier.” Elkomy 2015, at 170. The rapid transplacental

passage of ondansetron is not surprising because ondansetron is a highly lipid-soluble drug.

Elkomy 2015 at 169. Drugs that are lipid-soluble “pass with ease” through the placental barrier.

28
   Garland, Pharmacology of Drug Transfer Across the Placenta, Obstetrics & Gynecology Clinics of N.
Am., Vol. 25, Issue 1, Mar. 1998, at 21–42 (hereinafter, Garland 1998), at 2.
29
   Elkomy, et al., Ondansetron Pharmacokinetics in Pregnant Women and Neonates: Towards a New
Treatment for Neonatal Abstinence Syndrome, Clin. Pharmacology & Therapeutics, Vol. 97, No. 2, Feb.
2015 (hereinafter, Elkomy 2015).

                                                40
       Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 45 of 92



Garland 1998 at 8.

       Figure 1 below from Siu 2006 and Figure 5 from Elkomy 2015 illustrate the similarity in

maternal and fetal or neonatal concentrations of Zofran when the mother ingests Zofran orally or is

administered the drug intravenously.




                                                41
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 46 of 92



       Figure 1 from Siu 2006 shows that the concentration of Zofran is the same, and sometimes

higher, in the fetal tissue than in the mother. Similarly, Figure 5 from Elkomy 2015 shows the

speed of placental transfer: the concentration of Zofran in a newborn was the same, and sometimes

higher, in a newborn when the mother was administered Zofran intravenously just 15 minutes

before birth.

       In this regard, it is important to understand that only the free, or “unbound,” concentration of

ondansetron in the maternal plasma can cross the placenta.          Garland 1998, at 9.      REDACTED




                                                         By contrast, “[w]hen drugs bind to protein,

they form a large complex that that cannot cross the placenta.” Garland 1998, at 9. Also, binding is

a transitory phenomenon; when a drug separates from the protein to which it is bound, it becomes

free again and can cross the placenta. Id. The percentage of a drug that it protein-bound, therefore,

reflects only the amount of a drug that is bound to protein a particular moment in time. Id.

Therefore, based on Siu 2006, because only the free concentration could pass through the human,

and because all of the drug that passes through is pharmacologically active, and thus capable of

inducing arrhythmia, and because the levels detected in the fetal tissue were the same as or higher

than the amount of the free concentrations in the mother’s plasma, the human embryo is exposed to

ondansetron in at least at the same concentrations and durations as in the mother (several hours).

Danielsson Rep. at 35.

       B.       LINE OF EVIDENCE 2: GENERAL CAUSATION OF CONGENITAL HEART DEFECTS
                AND OROFACIAL CLEFTS IS SUPPORTED BY MULTIPLE HUMAN EPIDEMIOLOGIC
                STUDIES.

       Multiple human epidemiologic studies, published in the peer-reviewed medical literature,

found that Zofran is associated with statistically significant increased risks of septal heart defects

and cleft palate, and as detailed in the other lines of evidence, there is a well-studied mechanism to
                                                 42
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 47 of 92



explain why and how that occurs. These findings are consistent with the substantial evidence,

summarized herein, that Zofran is capable of causing all types of congenital heart defects and all

orofacial cleft birth defects because there is a common underlying pathogenesis (i.e., common

mechanism) for all of these abnormalities, and because of similarities in gestational timing and

embryologic tissue of origin.

                1.      Multiple Human Epidemiologic Studies, Published in the Peer-Reviewed
                        Medical Literature, Found that Zofran Is Associated with Statistically
                        Significant Increased Risks of Septal Heart Defects.

        There are two human epidemiologic studies, both published and peer reviewed, that found

statistically significant increased risks for first trimester Zofran use and septal heart defects. A third

study (published as an abstract only, but relied on by experts in the field who have cited it in peer-

reviewed medical literature publications) also reported a statistically significant more than doubling

of risk for all septal defects. A fourth study, which also was published and peer-reviewed, reported

data for specific defects, reflecting a 40% increase in risk for septal defects (which due to small

sample size, did not meet the threshold for statistical significance). There was one published study,

that did not find an increased risk for septal defects in two arms of the study, but even that study

reported results where the upper bound of the confidence intervals was above 1.0, which is

consistent with an increased risk found in the other studies.

                2.      Four Studies Find Increased Risks of Septal and Other Heart Defects.

                        (a)     Danielsson, et al.

        The first study, Danielsson, et al.,30 a cohort study published in 2014, reported an adjusted

relative risk31 of 2.05 (95% CI 1.19–3.28) (a more than doubling of risk) in a Swedish population of


30
   Danielsson B, et al. Use of ondansetron during pregnancy and congenital malformations in the infant.
Repro. Toxicol. 2014;50:134-7 (hereinafter, Danielsson 2014).
31
   Odds ratio or Crude Odds ratio are obtained when you are considering the effect of only one predictor
variable; however, when investigators include more variables in the analysis (e.g., confounder variables) the

                                                     43
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 48 of 92



pregnant women and their babies. Plaintiffs’ expert Dr. Bengt Danielsson was one of the study

investigators. The authors concluded that “[t]he teratogenic risk with ondansetron is low but an

increased risk for a cardiac septum defect is likely. Data from the Swedish Medical Birth Register

combined with the Swedish Register of Prescribed Drugs were used to identify 1349 infants born of

women who had taken Zofran in the first trimester of pregnancy.

       GSK’s birth defects expert, Dr. Shaw, testified that the study assessed “an entire country’s

experience. That’s a strength.” Shaw Dep. 205:5–11. GSK’s second epidemiology expert, Dr.

Kimmel, testified, “the main strength is that it comes from the Swedish Medical Birth Registry,

which is a known and validated registry.” Kimmel Dep. 338:7–15. GSK’s experts also described

several limitations of the study as they did for every study, which Plaintiffs expect to address in

separate briefing.

       In fact, the risk of septal heart birth found in this study may very well be understated. The

authors noted that the doubling of risk for septal defects may actually be understated (i.e., “biased to

the null”) because Zofran exposure was based on a prescription registry, which can overstate the

number of Zofran exposures when women who are prescribed the medication do not actually take it.

The authors wrote “it is not known if the women who filled a prescription actually took the drug

during the organogenetic period, a phenomenon which results in a bias of the risk estimate towards

null.”32 This is not mere speculation: “Noncompliance in the use of prescribed medication may be

frequent among pregnant women owing to their fear of fetotoxic side effects.”33 This is especially

true with anti-nausea medication. As noted by Plaintiffs’ birth defects epidemiology expert,

“[b]ecause this is a drug that is typically used on an “as needed” basis, a notation of a prescription

results is called an “adjusted odds ratio,” which takes into account the effect due to all the additional
variables included in the analysis.
32
   Id. at 136.
33
    Olesen, et al., Do Pregnant Women Report Use of Dispensed Medications? Epidemiology: Sept. 2001 –
Vol. 12 - Issue 5 at 497–501.

                                                   44
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 49 of 92



in the medical record may not reflect actual consumption of the drug.” Louik Rep. at 35. There is

reason to believe that the degree to which the results may be understated is substantial. For

example, a Danish study of medications used by pregnant women found that “[t]he overall

compliance to drugs purchased within 120 days before the interview was 43% (95% confidence

interval: 40–46).”34

                        (b)     Zambelli-Weiner, et al.

        The Zambelli-Weiner, et al.,35 study (published in November 2018) analyzed Zofran

exposure during the first trimester matched to birth defect outcomes, utilizing claims data spanning

15 years, from 2000 to 2014, based on data from a large U.S. medical claims database. The authors

stated objective was to design a study that addressed certain limitations in prior studies, specifically:

“recall bias, exposure misclassification, low exposure prevalence, and small sample sizes that

reduce study power….” Regarding the problem noted above (in connection with the Danielsson

study) about exposure misclassification that can lead to an understatement of the risk, the Zambelli-

Weiner investigators addressed that concern:

        One of the largest risks of bias to pharmacoepidemiologic studies utilizing
        prescription claims as a marker of exposure is that the prescription may not be
        representative of actual exposure. We addressed this risk of bias by setting a more
        stringent exposure definition where the probability of exposure is near certain:
        ondansetron administered in a medical or hospital setting.”36




34
   Id.
35
    Zambelli-Weiner A., et al. First Trimester Ondansetron Exposure and Risk of Structural Birth Defects.
Repro Toxicol October 29, 2018 [Accepted Manuscript]. This paper was not a published and peer reviewed
full paper at the time of “Science Day.” It was a published “abstract.” It was accepted for publication in
October 2018. In addition, as disclosed by the authors, although “there was no outside involvement in study
design; in the collection, analysis and interpretation of data; in the writing of the manuscript; and in the
decision to submit he manuscript for publication, [a]s an organization TTi reports receiving funds from
plaintiff law firms involved in ondansetron litigation and a manufacturer of ondansetron.” April Zambelli-
Weiner is one of the co-author/investigators of this study. She is the President of TTi Health Research &
Economics (TTI).
36
   Id. at 11.

                                                    45
           Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 50 of 92



           In a primary analysis,37 the investigators focused on heart defects and orofacial clefts. In a

secondary analysis38         they focused on a number of more specific birth defects.                 They found

statistically significant increased risks for a number of heart defects, including a 43% increased risk

for heart defects as a group, reporting an adjusted odds ratio (aOR): aOR =1.43 (CI 95% 1.28–

1.61). For septal heart defects as a group, the study reported an adjusted odds ratio (aOR) = 1.44

(95% CI 1.28–1.62) (a 44% increase in risk), and also reported statistically significant increased

risks for three specific types of septal defects, ranging from a 29% increase in risk to a more than

doubling of risk:

               Atrial septal defects (ASD): aOR = 1.49 (95% CI 1.32–1.69)

               Ventricular septal defects (VSD): aOR = 1.29 (95% CI 1.03–1.61)

               Atrioventricular septal defects (AVSD): aOR = 2.71 (95% CI 1.62–4.52)

           Zambelli-Weiner also found increased risks for hypoplastic left heart syndrome aOR = 2.12

(95% CI .88–5.12) (not statistically significant), and for other circulatory defects aOR = 1.75 (95%

CI 1.39–2.20) (statistically significant).

           While noting that the study had limitations (as is the case with all observational studies),

Dr. Louik found that it also had “many strengths, including its large size, the attempt to reduce or

eliminate exposure misclassification, and some effort to control confounding.” Louik Rep. at 35.

The primary analysis in the Zambelli-Weiner study had over 5000 first trimester exposures to

Zofran, which is 4 times the number of Zofran exposures in the Danielsson study, and many times

more exposures than other studies, discussed below. The study adjusted for potential confounders,

and as noted above, a particular strength of the study was that the investigators avoided exposure




37
     The primary analysis focused on cardiac defects and oral-facial clefting.
38
     The secondary analysis assessed the risk for a range of specific heart and orofacial cleft birth defects.

                                                          46
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 51 of 92



misclassification by focusing on medically administered Zofran, where it is known that the women

actually took the medication.

                        (c)      Andersen, et al.

        A third human epidemiologic study, by Andersen, et al. reported results for heart defects in

two abstracts (one was published), and the lead investigator also presented the study at Motherisk,39

where the presentation was recorded. This study, although an abstract, has been relied on by

experts in the field outside of this litigation, and has been cited repeatedly in the Zofran medical

literature.40 The investigators reported that first trimester exposure to Zofran was associated with a

statistically significant increased (more than doubling) of risk of heart defects (aOR=2.0 (CI 95%

1.3–3.1) generally, that was broken down as follows: an increased risk of atrial septal defects

(ASD): aOR = 2.1 (CI 95% 1.3–3.6), ventricular septal defects (VSD): aOR= 2.3 (CI 95% 1.2–4.2)

and atrioventricular septal defects (AVSD): aOR =4.8 (CI 95% 1.5–15.1).

        As noted by Dr. Louik, who reviewed the Andersen presentation video:

        The video describes the record linkage system used to form the analytic database….
        Dr. Andersen states that the odds ratios …are adjusted for potential confounding by
        maternal age, parity, education, year of conception, maternal smoking, and multiple
        births using multiple logistic regression techniques. In addition, the video includes
        results of analyses to address possible confounding by indication…. The results of
        those do not demonstrate an increased risk for heart defects, thus strengthening the
        likelihood that the observed association with ondansetron is real.

Louik Supp. Rep. (Oct. 16, 2018).41

39
   Motherisk is a clinical and research program at The Hospital for Sick
children in Toronto, Ontario, Canada, established in 1985 as a teratogen information service to provide
evidence-based safety information on exposures in pregnancy. http://www.motherisk.org/women/index.jsp.
40
   Danielsson 2014, supra; Parker SE, et al, National Birth Defects Prevention Study. Ondansetron for
treatment of nausea and vomiting of pregnancy and the risk of specific birth defects. Obstet Gynecol 2018
Aug; 132(2):385–394; Carstairs SD., Ondansetron Use in Pregnancy and Birth Defects: A Systematic
Review. Obstet. Gynecol. 2016; 127(5):878–83.
41
   GSK expert Dr. Scialli has acknowledged that “unpublished data may be useful if available in sufficient
detail for an evaluation and if derived from a source that is known to use reliable internal or external review
standards.” Scialli, Causation in Teratology-Related Litigation, Birth Defects Research (Part A) 73:421–23
(2005).

                                                      47
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 52 of 92



                        (d)     Pasternak, et al.

        A fourth study, Pasternak, et al.42 published in the New England Journal of Medicine,

reported results for “major birth defects” as the primary analysis but, in a supplement, also reported

data for specific defects. For ventricular septal defects, the crude hazard ratio was 1.4 (not

statistically significant) as calculated by Dr. Louik. Louik Rep. at 45 (Table); Louik Dep. at

175:17–176:3.

        As noted above, epidemiologists do not disregard a study result just because the result is not

statistically significant. Kimmel Dep. at 214:23–216:9 (defense epidemiology expert), because

“absence of statistical significance should not be mistaken for absence of effect,” Shaw Dep. at

92:2–93:13.

                        (e)     Parker, et al.

        In contrast to the above described studies, in the published Parker study43 the authors wrote:

“For both groups of septal defects explored, ventricular septal defect and atrial septal defect

secundum, there was no increased risk associated with ondansetron.” However, for both ASD and

VSD the upper bound of the 95% confidence interval was greater than 1.0: The upper bounds were

1.3 and 1.4 for VSD and 1.3 and 1.2 for ASD. Therefore, the results were also consistent with

elevated risks.44 Dr. Louik testified that while the Parker results for the Slone arm of the study

“don’t confirm [prior studies showing an association], [they] …[are] not inconsistent on the VSD

[ventricular septal defect] side with previously reported odds ratios because the confidence interval

…includes previously reported elevated odds ratios.” Louik Dep. at 227:4–228:5. In addition, “it is

42
   Pasternak B, et al. Ondansetron in pregnancy and risk of adverse fetal outcomes. NEJM, 2013; 368:814–
23.
43
   Parker SE, et al, National Birth Defects Prevention Study. Ondansetron for treatment of nausea and
vomiting of pregnancy and the risk of specific birth defects. Obstet Gynecol 2018 Aug; 132(2):385–394.
44
   According to GSK’s birth defect epidemiology expert Dr. Shaw: “The upper bound reflects the probability
that the -- that that is where the highest … estimate would be observed with the statistical parameters that
you placed around it such as 95 percent.” Shaw Dep. at 45:25–46:4.

                                                    48
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 53 of 92



important to understand that replication and consistency do not mean that every single study will

find the exact same association and magnitude of risk.” Berard 2016, at 127.

       Both Plaintiffs’ and GSK’s epidemiology experts agree that notwithstanding some

limitations, this was a very good study.

               3.      Multiple Human Epidemiological Studies, Published in the Peer-
                       Reviewed Medical Literature, Found that Zofran is Associated with
                       Statistically Significant Increased Risks of Cleft Palate.

       Two human epidemiologic studies, both published and peer reviewed, found statistically

significant increased risks for first trimester Zofran use and cleft palate. A third published and peer

reviewed study reported increased risks for cleft palate and also orofacial clefts generally. The

results of that study did not meet the conventional definition of statistical significance.

                       (a)      Anderka, et al.

       Anderka, et al.,45 published in 2011 in Birth Defects Research (a peer reviewed journal)

reported a more than doubling of risk of cleft palate, aOR= 2.37 (CI 95% 1.18–4.76). Dr. Carol

Louik, a birth defects epidemiologist, and a Plaintiffs’ expert witness, is one of the study

investigators and co-authors.     GSK’s epidemiology experts Drs. Kimmel and Shaw identified a

number of strengths for the Anderka study. Anderka was based on data collected in the National

Birth Defects Prevention Study (NBDPS). GSK’s expert Dr. Shaw testified: “[NBDPS is] the

largest case-control study on birth defects that’s ever been conducted in the United States… this

study [was]…well-powered to look at exposures that are relatively rare, and …the analysis was

done well.”     Shaw Dep. 211:13–212:9. See also Kimmel Dep. pp. 232:17–233:15 (“The

identification of …birth defects, is done very well. The reviews are done very well…. They have



45
    Anderka M, et al. Medications used to treat nausea and vomiting of pregnancy and the risk of selected
birth defects. Birth Def Res. 2011; 94:22–30.


                                                   49
         Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 54 of 92



clinical geneticists who review the cases so that they can make proper criteria of isolated versus

multiple defects… They have a reasonable method of exposure measurement.”).

                        (b)     Parker, et al.

         The second study, Parker, et al.,46 (discussed, supra for its findings on heart defects)

published in the peer-reviewed journal, Obstetrics and Gynecology, reported a 60% increase in risk

for cleft palate in the NBDPS arm of the study from a different timeframe used in the Anderka

study. The investigators found no increased risk in the other arm of the study. The authors wrote:

         “for cleft palate, the association with ondansetron was elevated in the National Birth
         Defects Prevention Study but not the Birth Defects Study. Adjusted ORs were 1.6
         (95% CI 1.1– 2.3) in the National Birth Defects Prevention Study and 0.5 (95% CI
         0.3– 1.0) in the Birth Defects Study.”

According to GSK’s epidemiology expert Dr. Shaw: Parker, et al. “was large, used two distinct

databases, investigated many birth defects groups that were well-ascertained, and controlled for

potential confounders, particularly confounding by indication (including nausea severity by eliciting

information on prescription antiemetic use other than ondansetron).” Shaw Rep. at 14.

                        (c)     Zambelli-Weiner, et al.

         A third published and peer reviewed study, Zambelli-Weiner (discussed supra at A (ii))

reported increased risks for orofacial clefts generally and for cleft palate. These results, although

elevated, did not meet the conventional definition for statistical significance which the investigators

attributed to small sample size. For orofacial clefts as a group, the investigators reported a 32%

increase in risk: aOR =1.32 (95% CI 0.75–2.25) and the risk also was elevated for cleft palate, cleft

lip, and cleft lip, with or without cleft palate:

        Cleft palate: aOR = 1.46 (95% CI 0.81–2.65).


46
    Parker SE, et al., National Birth Defects Prevention Study. Ondansetron for treatment of nausea and
vomiting of pregnancy and the risk of specific birth defects. Obstet Gynecol 2018 Aug; 132(2):385–394
(hereinafter, Parker 2018).

                                                    50
          Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 55 of 92



         Cleft lip: aOR = 1.16 (95% CI 0.48–2.81).

         Cleft lip, with or without cleft palate: aOR = 1.69 (95% CI 0.84–3.40).

                  4.       No Reliable Conclusions Can Be Drawn About the Risk of Specific Birth
                           Defects from Studies that Were Neither Designed Nor Powered to Assess
                           the Risk of Specific Defects.

          A number of studies found no increased risk of birth defects for Zofran. Plaintiffs anticipate

that GSK may contend that Plaintiffs’ experts are ignoring these studies. Plaintiffs’ birth defects

epidemiology expert considered these studies and for good reason determined that they are not

particularly informative regarding the general causation issues in this case. These studies lacked

“power” (i.e., they were too small, primarily because there were not enough women exposed to

Zofran in the first trimester) to assess the risk of specific birth defects like septal heart defects or

cleft palate.

          It is well recognized that low statistical power increases the probability of Type II error

(false negative), i.e., it reduces the probability of detecting a difference between groups (i.e., a

difference between birth outcomes in women taking Zofran in the first trimester and women who do

not) where a difference actually exists. “The probability of committing a Type II error is a function

of power…. [t]o decrease Type II error, one should increase the sample size in order to detect an

effect size of interest with adequate statistical power.”47

          In the text book Epidemiology in Medicine, Hennekins and Buring wrote: “[I]f a study is of

inadequate sample size, then a finding of no statistically significant association between exposure

and disease…may well be uninformative since a true lack of association will be difficult or

impossible to distinguish from a true association that cannot be detected statistically because of




47
     Kaur, et al., Type I, II, and III statistical errors: A brief overview. BIOSTAT. 2017; 3 (2):268-270.

                                                        51
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 56 of 92



inadequate power.”48 Therefore, as noted in the Reference Manual, “when a study fails to find a

statistically significant association, an important question for … a birth defect epidemiologist is

whether the result tends to exonerate an agent’s toxicity or whether it is just inconclusive with

respect to that question. The concept of power can be helpful in evaluating whether a study’s

outcome is exonerative or inconclusive.” Ref. Man. at 582.

       This raises the question: what conclusions can be drawn from the under-powered Zofran

studies about the absence of risk of specific defects like septal heart defects or cleft palate? The

answer is that no reliable conclusions can be reached about the absence of risk for specific defects

from these underpowered studies. The court need not rely on Plaintiffs’ lawyers or experts on this

point. GSK’s epidemiology expert Dr. Kimmel acknowledged “[i]f a study has insufficient power

to detect an effect …the study cannot determine if there is or is not an association.” Kimmel Dep.

at 132:11–133:6,49 and GSK expert Dr. Shaw agreed, testifying that “studies can have sample sizes

that are insufficient to rule out increases in risk … for some types of birth defects.” Shaw Dep. at

90:24–91:24. And, as noted below, the study investigators for these studies also acknowledged that

their studies lacked power to assess the risk of specific birth defects.

                       (a)     Pasternak, et al.

       The above point is well-illustrated in a study by Pasternak, et al.,50 published in the New

England Journal of Medicine. The study focused on “any major birth defect,” (and other non-birth

defect outcomes) and found that Zofran was not associated with an increased risk of “major birth

48
   Hennekens C, Buring, JE. Epidemiology in Medicine. Boston/Toronto: Little, Brown and Company; 1987,
at 264–5.
49
   Plaintiffs agree with only part of the above statement by Dr. Kimmel. If an underpowered study actually
finds an association, the finding is not invalidated or diminished just because the study was underpowered.
However, Plaintiffs and the medical literature agree that an under-powered study that does not find an
association between an exposure and a birth defect, cannot provide assurance that a Type II error has not
occurred.
50
    Pasternak B, et al. Ondansetron in pregnancy and risk of adverse fetal outcomes. NEJM 2013; 368:814–
23.

                                                    52
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 57 of 92



defects.” The Pasternak investigators reported that there were only “1233 infants exposed to

ondansetron in the first trimester.”       Because specific birth defects are, by definition, rare as

compared to “any major birth defect” and thus require a much larger number of infants exposed to

Zofran to assess the risk of specific defects, the investigators acknowledged that “our study was not

powered to assess the risks of individual defects; this question needs to be addressed in future,

adequately powered studies.”51 For this reason, studies like Pasternak, et al. cannot be used to draw

conclusions about the risk of specific defects. Indeed, REDACTED




                        (b)     Colvin, et al., Asker, et al., Ozdemerci, et al., and Werler, et al.

        There were other published studies, which like Pasternak, lacked power to detect specific

defects. For example, a study by Colvin, et al., included only 251 pregnant women exposed to

Zofran in the first trimester. The study investigators acknowledged that “the study was too small to

assess risks of individual birth defects…”52 In a study by Asker, et al., there were just 21 women



51
  Id. at 822.
52
    Colvin L, et al. Off-label use of ondansetron in pregnancy in Western Australia. BioMed Res Intl
2013:909860, at 6. Although a finding of no association in a study that lacks power prevents drawing reliable
conclusions about the absence of risk of specific defects, the lack of power does not prevent such studies
from finding associations with an increase in risk, and that was the case here. As the Colvin investigators
reported, even though the study lacked power to assess specific birth defect risks, the study found a six-fold
increase in the risk of “obstructive defects of renal pelvis and ureter (6.2; 2.0–19.5).” Id.

                                                     53
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 58 of 92



exposed to Ondansetron in the first trimester.53 The investigators of another study, with just 100

pregnant women exposed to Zofran, stated “our cohort was not powerful enough which forms the

major limitation of our study.”54 In a study by Werler, et al., the authors noted that “despite the

large case group, the study lacked statistical power to detect small …associations of rare

exposures.”55

                        (c)         Einarson, et al.

        Einarson, et al.,56 used a prospective cohort design to study birth defects among Zofran

users, but there were only 176 women in that study who took Zofran in the first trimester. The

investigators acknowledged that the study had “small sample size” and “thousands of cases would

be required to detect rare defects.”57 One published paper commented that the Einarson study “had

the statistical power to rule out only a 5-fold increased risk of major malformations, and not any

specific malformation”58 (i.e., the study was under-powered to detect a less extreme association,

such as a doubling or tripling of risk).

        REDACTED




                         REDACTED




53
   Asker C, Norstedt Wikner B, Källén B. Use of antiemetic drugs during pregnancy in Sweden. Eur J Clin
Pharmacol 2005; 61(12):899-906, Table 1.
54
    Özdemirci S, et al. The safety of ondansetron and chlorpromazine for hyperemesis gravidarum in first
trimester pregnancy. Gynecol Obstet Reprod Med 2014; 20:81-84 at 83.
55
   Werler MM, et al. Medication use in pregnancy in relation to the risk of isolated clubfoot in offspring. Am
J Epidemiol 2014;180:86-93, at 92.
56
     Einarson A, et al. The safety of ondansetron for nausea and vomiting of pregnancy: a prospective
comparative study. BJOG 2004; 111:940-3.
57
   Id. at 942.
58
    Koren, Treating morning sickness in the United States—changes in prescribing are needed. Am J. OBGYN
2014; 211 (6): 602-606, at 604.
59
   Button, et al, Power failure: why small sample size undermines the reliability of neuroscience. Nature
Reviews Neuroscience 2013; 14: 365–376.

                                                       54
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 59 of 92



REDACTED



       “False negatives are particularly concerning in research areas where demonstrating the

absence of an effect is crucial…”60 REDACTED




       And although earlier in this litigation, GSK filed a brief touting a study by Fejzo, et al.,61

because that study did not find an increased risk of birth defects with Zofran use, (Doc. # 992 filed

4/20/18) that study also was under-powered and had other major problems. According to GSK’s

birth defects epidemiologist Dr. Shaw, the Fejzo study “… has a number of limitations, including its

small size and its non-rigorous methods of identifying subjects for study and eliciting exposure

information from them. So, I don’t consider that very informative.” Shaw Dep. 208:22–209:15.

       It should be noted, however, that where an underpowered study does find an association

between exposure and disease, that finding is not invalidated on account of the study’s power. Shaw

Dep. 159:24–164:17. Plaintiffs’ birth defect epidemiology expert Dr. Carol Louik explained:

“[Y]ou don’t look at power, …when a study has found an association, you don’t go back and say,

well, it didn’t have enough power to find that association that it found. It found it. It’s not a question

of power at that point.” Louik Dep. 234:10–23.




60
   Vadillo, et al, Underpowered samples, false negatives, and unconscious learning. Psychon Bull Rev. 2016;
23: 87–102.
61
   Fejzo M, et al. Ondansetron in pregnancy and risk of adverse fetal outcomes in the United States. Repro
Toxicol 2016;62:87–91.


                                                    55
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 60 of 92



               5.      Zofran Studies that Focus on “Major Birth Defects” Can Mask
                       Associations with Specific Birth Defects.

       A number of Zofran/ birth defect epidemiologic studies focused on “major malformations”

or “major defects” and not specific birth defects, like cleft palate, or septal heart defects. These

cases raise two important issues:

       (1) Because specific defects are by definition a subset of, and therefore, rarer than “major

malformations” these major malformation studies require less power than studies designed to assess

the risk of rarer specific defects. Louik Dep. at 375:18–25. As a result, these studies are frequently

underpowered to assess the risk of specific defects. Louik Rep. at 31. (“[P]harmacoepidemiologic

studies must consider rates of specific birth defects, which has a dramatic effect on sample size

requirements, both for estimating risk and providing assurances of safety.”)

        (2) Studies focusing on major malformations can “mask” the risk of specific defects. See

Ref. Man. at 590. When a study only assesses “major malformations” and is not designed to assess

the risk of specific defects “[b]ehind this OR may be hidden a risk increase for a subgroup of

malformations, e.g., cardiovascular defects.”62

       The “major malformation” studies (e.g., Pasternak, et al.; Einarson, et al, Colvin, et al.,

Ozdemirci, et al.,) present both of these concerns; i.e., (1) lack of power to assess specific birth

defects risks, and (2) focus on major birth defects, which can “mask” the detection of increased risk

of specific defects. As a result, if these studies do not find an association with a “major defect,”

certainly no reliable conclusions can be drawn from those findings about the risk of specific defects.




62
   Danielsson B, et al. Use of ondansetron during pregnancy and congenital malformations in the infant.
Repro Toxicol 2014; 50:134-7, at 136.


                                                  56
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 61 of 92



               6.      Multiple Epidemiological Studies Are Not Required for Each of the
                       Numerous Types of Heart Defects and Orofacial Clefts.

       Plaintiffs anticipate that GSK will contend that because cardiovascular defects and orofacial

clefts are not single disease entities, that multiple epidemiological studies are required to establish

general causation for each specific alleged injury. Dr. Baldwin’s schematic lists 26 different types

of heart defects on page 8 of his report, REDACTED



                                                                 .   Dr. Shaw, GSK’s birth defects

epidemiologist, testified that “there are numerous congenital heart defects that fall within [the]

larger category [of congenital heart defects].” Shaw Dep. 145:14–19. Essentially, GSK’s argument

would mean that to prove general causation for orofacial clefts and for congenital heart defects,

Plaintiffs would need between 50 and 100 more epidemiologic studies. The Court should reject this

argument because it runs counter to the law and to scientific standards. See Section II (B), (C),

Section III (B), (C), supra.

       As noted above, scientists and courts have noted the limitations of epidemiologic studies to

address rare injuries, and the real-world limitations of the need for extremely large studies to assess

risks of rare outcomes, coupled with the prohibitive cost of doing studies on every specific injury

related to every drug exposure. That discussion need not be repeated here, but it is worth noting that

these barriers could be overcome by a pharmaceutical company like GSK with the resources and

with the vested interest to understand the risks of its drugs. For well over a decade the medical

literature has reflected concerns that Zofran causes birth defects but GSK has not undertaken to

meaningfully conduct or sponsor the necessary studies, yet GSK seeks to avoid liability in these

cases by arguing that dozens of additional studies are needed for Plaintiffs to prove general

causation for the alleged injuries.


                                                  57
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 62 of 92



       Moreover, as detailed above, there is no legal requirement, and no requirement in the field

of teratology or epidemiology, that general causation requires multiple epidemiologic studies for

each specific injury. That is because it is accepted in birth defects epidemiology that:

       Pooling or lumping of congenital malformation groups is an accepted methodology
       and is both recommended, essential, and valid when the defects being studied
       originate from the same embryological/developmental stages or periods. This is the
       case for heart defects or neural tube defects, where results for the overall organ
       system can be applied to specific defects present in the organ grouping.63

       As noted by Dr. Shaw, GSK’s expert in birth defects epidemiology, “lumping of birth defect

types is a valid approach only if the birth defects being lumped have an underlying pathogenesis

that is similar;” i.e., “if there is an underlying biologic basis to lump or an underlying etiologic

reason to lump.” Shaw Rep. at 5; Shaw Dep. at 98:25–99:21. Defense epidemiology expert Kimmel

also agreed that the key issue is whether there are shared “embryological pathways.” Kimmel Rep.

at 9. In addition, as Dr. Louik stated (Louik Rep. at 6):

       For example, neural crest cells in the earliest stages of embryogenesis migrate to
       form a variety of structures, including those of the face/ears, parts of the heart, and
       the neural tube. Interference with the normal development of the neural crest would
       ha[ve] been reported to produce malformations of tissues derived from neural crest,
       and that phenomenon has been observed in a number of animal experiments. In fact,
       these patterns have also been observed for certain human teratogens.

As detailed below, the common pathogenesis is that Zofran causes heart arrhythmias in the mother

and the fetus, leading to blood flow interruption, and oxygen deprivation (hypoxia). Regular blood

flow and oxygen are necessary for normal development of the cardiovascular and orofacial tissue.64




63
    Berard 2016, at 126; see also B.L. Strom, S.E. Kimmel, S. Hennessy, Pharmacoepidemiology, 5th ed.,
2012.
64
   Graphic adapted from, Danielsson, et al., Initiation of Phenytoin Teratogenesis: Pharmacologically
Induced Embryonic Bradycardia and Arrhythmia Resulting in Hypoxia and Possible Free Radical Damage
at Reoxygenation, Teratology 56:271-81 (1997).

                                                  58
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 63 of 92




        An appropriate approach is to create categories that reflect the embryologic tissue of origin.

“Case classification may allow for infants with anatomically different, but presumed

pathogenetically similar, defects to be combined to increase the power of a study.” Baldwin Dep. at

98:6–99:7. Grouping structural defects by mechanistic etiology is an accepted methodology and

provides a rational basis for aggregating cases. Baldwin Dep. at 91–92. In this regard, focusing on

hemodynamics provides a rational basis for aggregating categories of cardiovascular defects

because hemodynamics is probably the most important function of altering the structure of the

heart. Baldwin Dep. at 94:1–15.

        The implication of the foregoing is that there is no need for additional epidemiologic studies

on every specific type of heart and orofacial birth defect. The existing science, taken as a whole, is

sufficient.

        C.     LINE OF EVIDENCE 3: THE ZOFRAN ANIMAL TERATOLOGY STUDIES THAT
               ACHIEVED MEANINGFUL EMBRYONIC EXPOSURE REVEALED THE SAME AND
               SUBSTANTIALLY SIMILAR TERATOGENIC EFFECTS AS REPORTED IN PUBLISHED
               EPIDEMIOLOGY STUDIES FOR ZOFRAN.

        In Zofran animal teratology studies where the animals were properly exposed at or slightly

above human exposures, the animals had increased incidences of malformations and deaths


                                                 59
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 64 of 92



compared to untreated controls. Studies that did not find evidence of teratological effects under-

dosed the animals.

       REDACTED




                        GSK’s experts similarly failed to consider the animal embryo’s exposure.

York Dep. at 71:20–72:3; Baldwin Dep. at 247:2–12; Scialli Dep. at 281:22–282:5; Roth Dep at

84:10–21 and 177:7–25; Obican Dep. 232:22–233:3.

       According to the ICH, information on systemic exposure of pregnant animals is “essential

for the interpretation of study results, and thus to assess human safety.”65 An evaluation of animal

teratology studies should therefore compare animal and human pharmacodynamic effects, animal

and human metabolism and disposition, animal and human pharmacologic and toxic effects, and

drug exposures in animals studies in relation to the highest proposed dose in humans.66

       REDACTED




65
 ICH S5 (R3) Final Concept Paper (Mar. 27, 2015), York Dep. Ex. 27-A.
66
  FDA Guidance for Industry, Reproductive and Developmental Toxicities – Integrating Study Results to
Assess Concerns (Sept. 2011), York Dep. Ex. 31.

                                                 60
       Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 65 of 92



REDACTED




REDACTED




             1.     Studies That Dosed Too Low To Achieve Human Exposure
                    Concentrations Do Not Undermine a Causal Inference That Zofran Can
                    Cause Birth Defects.

      REDACTED




      The low dose used in an animal teratology study should generally achieve an exposure that

is a low multiple (e.g., 1 to 5-fold) of the human exposure at the MRHD [maximum recommended

human dose].” ICH S5 (R3) at 19. Under the ICH guidelines for evaluating teratology studies,
                                             61
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 66 of 92



therefore, REDACTED



                                                                                           This conclusion

comports with Wilson’s Sixth Principle of Teratology: low doses may exert no or very little toxicity

or teratogenicity, while higher doses are expected to increase the incidence and severity of the

observed malformations and embryofetal death.67            As discussed below, the animals that were

exposed at or slightly above human exposures had increased incidences of malformations and

deaths compared to untreated controls.

                2.      Studies That Dosed High Enough to Meet or Slightly Exceed Human
                        Exposure for a Short Time Provide Evidence of Zofran’s Ability to
                        Cause Birth Defects.

        REDACTED




        REDACTED




67
  See also, e.g., Obican Dep. at 2014:8-17 (“Q. If I took a gallon of water, okay, and I took an eyedropper
and I put one drop of gasoline, regular gasoline in that gallon of water and I drank that gallon of water over
the next three days and nothing happened to me, okay, can you assume that it’s safe to drink gasoline? MS.
CANAAN: Objection. A. I can’t assume that. I can’t tell you one way or the other. I’m not an expert in
gasoline.”).

                                                     62
    Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 67 of 92



REDACTED




    REDACTED




    REDACTED




    REDACTED




                                   63
       Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 68 of 92



REDACTED




              3.     The Findings of Increased Malformations and Deaths in the Zofran-
                     Treated Groups Are Biologically Significant for Causal Inference in
                     Humans.

       REDACTED




                                                           Under the ICH Guidelines, all animal

exposures under 25 times higher than the human exposure should be regarded as of potential human

relevance, the risk for human relevance increases with low safety margins. ICH S5 (R3), at 27.

REDACTED



                                                                                        .

       Second, according ICH, if similar malformations (e.g. cardiovascular defects and orofacial

defects) are observed in two species, knowns as “cross-species concordance,” this is strong

supporting evidence for teratogenicity in humans. Id. at 24. REDACTED




                                               64
       Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 69 of 92



       Third, REDACTED

                                                                                        . The ICH

guidelines direct experts to consider available data on Zofran “and any related compounds,” such as

other hERG blocking drugs. ICH S5 (R3), at 24; Abdulla Dep. at 218:21–219:9.            REDACTED




                                     REDACTED                     REDACTED




       REDACTED


       REDACTED




       REDACTED




                                                65
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 70 of 92




       Fourth, “[k]nowledge of the mechanism of reproductive or developmental effects identified

in animal studies can help to explain differences in response between species and provide

information on the human relevance of the effect.” ICH S5 (R3) at 25; Sadler Dep. at 238:7–15;

Friedman 2017 (“Knowledge of the mechanism of action may help to determine whether a

particular exposure is likely to have caused an infant’s birth defects.”).

       Concern for a risk in humans is increased based on an adverse finding in animals where the

drug has been associated with a teratogenic mechanism of action. ICH S5 (R3), at 24. The

evidence summarized below describes the likely mechanism by which Zofran causes birth defects.

The key element is heart rhythm disturbance interfering with normal organ development. Zofran

disturbs heart rhythm by blocking the hERG channels in human heart cells. Critically, the hERG

channel is of major importance for cardiac rhythm regulation in the embryonic heart in several

investigated species, including zebra fish, chickens, mice, rats and humans in embryonic

development. Baldwin Dep. at 159:18–160:2.

       With the hERG channel playing a critical role in rhythm regulation across species, with the

animals’ teratogenic effects occurring at Zofran exposure concentrations at or near the human

concentrations, with the same types of defects occurring in animals and in humans, and with the

same types of defects occurring with Zofran and with other hERG blocking drugs known to be

teratogenic, it is difficult to conceive of a stronger case for inferring human causal probability from

a review of the animal studies and human studies together.

               4.      GSK’s Anticipated Arguments That the Zofran-Induced Malformations
                       and Embryonic Deaths Were Due to Chance and Maternal Toxicity Are
                       Invalid.

       Plaintiffs anticipate that GSK will argue that chance best explains the increased incidence of

a number of typical hERG malformations observed in the Zofran-treated groups. REDACTED
                                                   66
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 71 of 92



REDACTED                              This argument is invalid in several respects, beginning with

the fact it evades the ICH guidelines that govern interpretation of animal studies, which state that

the “interpretation of study data should rely primarily on comparison with the concurrent control

group.” (ICH S5 (R3) at 23; Danielsson Dep. at 222:9–15.) The concurrent controls are the best

comparison group because they are the same species of animal born at the same time as the treated

groups. Danielsson Dep. at 241.

       Here, the Zofran-treated groups had increased malformations and deaths compared to the

concurrent controls. Recognizing this unavoidable fact, GSK’s experts still attempt to blame the

Zofran-induced malformations on “chance” by pointing to a book chapter that reported incidences

of malformations in rats from laboratories other than the laboratory that performed the study. This

approach, too, contravenes the ICH guidelines, which state that “the individual laboratory’s [i.e.,

the one that performed the study] recent historical control database, if available, is preferred over

data compilations from other laboratories.” ICH S5 (R3) at 23; Danielsson Dep. at 241:5–8.

REDACTED




       GSK’s experts’ reliance on an unrelated book chapter as its ground to blame the Zofran-

induced malformations on “chance” is a non-sequitur. Around 1680 a Dutch painter produced a

painting of a baby with phocomelia (the most typical thalidomide-induced malformation). In the

1950s, humans prenatally exposed to thalidomide began to be born with phocomelia. Certainly the



                                                 67
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 72 of 92



Dutch painting could not reasonably have been relied on as an argument that the thalidomide

malformations were due to “chance.” The same is true of the Zofran-induced malformations.

        In all events, the book chapter relied on by GSK’s experts reported large variations in

specific malformations (such as ventricular septal defects) among various laboratories; in some

laboratories, ventricular septal defects were not observed at all, while in some other laboratories

relatively high incidences were observed. Danielsson Dep. at 261. The fact that an individual

laboratory, at a single occasion, may have had a control group with the same incidence of

ventricular septal defects does not support the conclusion that chance explains the observed

exposure-dependent occurrences of ventricular septal defects in two different Zofran studies. Id.

Furthermore, this argument by GSK fails to account for other important factors mentioned in the

ICH guidelines when evaluating fetal adverse effects, namely class alerts and available mechanistic

information as discussed above. That other potent hERG blockers induce ventricular septal defects

(class affects) and that the mechanism for induction of ventricular septal defects is known for hERG

blockers, make it highly unlikely that “chance” could have caused the ventricular septal defects seen

in the Zofran teratology studies.68


68
     REDACTED




                                                 68
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 73 of 92



       Plaintiffs anticipate that GSK also will argue that its animals were dosed until signs of

maternal toxicity (i.e., some clinical symptoms in the mother animal) were observed, and that this

methodology of dosing complied with industry practices when the studies were conducted in the

1980s. This argument misses the point. Whether GSK’s animal studies complied with its industry

practices is a liability issue (that Plaintiffs contest).69 The point is that GSK’s experts’ failure to

consider whether the animal embryos were exposed at all, or in what concentration or duration. This

renders their conclusions about whether the observed malformations were treatment-related and

relevant to human teratogenic risk inherently unreliable. GSK’s anticipated argument also ignores

the fact that a low dose used in an animal study should generally achieve an exposure that is a low

multiple (e.g., 1 to 5-fold) of the human exposure at the MRHD [maximum recommended human

dose].” (ICH S5 (R3) at 19.)

       Here, the low doses in GSK’s animal studies failed to achieve an exposure that is even equal

to the human exposure, let alone 1 to 5-fold higher than it. (Danielsson, Webster & Ritchie 2018

and Danielsson Rep. at 40.) Indeed, the high doses in all studies but three failed to achieve an

exposure equal to human exposure, and the three where exposure did exceed human exposure

reported an increased incidence of teratogenic effects (death and malformations) in Zofran-treated

animals compared to concurrent controls.        Under these circumstances, GSK’s experts cannot

reliably conclude that the GSK’s animal studies constitute evidence indicating that Zofran was not

teratogenic in animals, or that that animal studies support the conclusion that Zofran is not likely

capable of causing birth defects in humans.

REDACTED

                                                  .”
69
   According to ICH, “where systemic exposure cannot be achieved or only small multiples of the [human]
clinical systemic exposure are achieved in the absence of maternal toxicity,” a different route of
administration should be considered.” (ICH S5 (R3) at 16.) Alternatively, a different species, such as a
monkey, should have been used. (Danielsson Supp. Rep. at 14).

                                                  69
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 74 of 92



        In addition, to the extent that GSK may point to the high incidence of embryonic death in

animals given another hERG blocking drug, ibutilide, in an effort to argue that the Zofran-induced

malformations are somehow insignificant, the argument is invalid. In contrast to Zofran, much

higher ibutilide doses than the human therapeutic were used in the ibutilide study. (Marks and Terry

1996) (using oral doses of 20, 40 and 80 mg/kg of ibutilide). However, due to maternal central

nervous system toxicity with Zofran, such high doses were not possible for Zofran. Instead, only

exposures in the beginning of the S-shaped teratogenicity curve could be achieved so that only a

slight increase of the hERG-related fetal adverse effects could be observed. Danielsson Rep. at 14,

Figure 8. In addition, ibutilide is a much more potent hERG blocker than Zofran.70 According to

Polak 2009, the hERG IC50 of ibutilide is 0.028, compared with Zofran’s 0.81.71 Higher doses of

Zofran would most likely have induced deaths and the same types of malformations at a comparable

rate as ibutilide.

        D.      LINE OF EVIDENCE 4: EMBRYONIC BRADYCARDIA IS A KNOWN HUMAN AND
                ANIMAL TERATOGEN; IT CAN CAUSE ALL FORMS OF STRUCTURAL
                CARDIOVASCULAR AND OROFACIAL DEFECTS DERIVING FROM THE FIRST
                BRANCHIAL ARCH.

        Heart rhythm disturbances are a known and established cause of heart and orofacial birth

defects. The increased incidences of cardiovascular and orofacial defects observed in human

epidemiology and in exposed animals have also been caused by embryonic arrhythmias.                    To

understand how a pharmaceutical drug can cause a birth defect by disrupting the embryo’s heart

rhythm, Plaintiffs’ and GSK’s experts have described the delicate process of heart formation and the

implications of perturbing that process. The process is summarized below.



70
   Ibutilide’s intended, or on-target, effect was to block the hERG channel, whereas Zofran blocks hERG as
an unintended, or off-target, side effect.
71
   Polak et al., Collation, assessment and analysis of literature in vitro data on hERG receptor blocking
potency for subsequent modeling of drugs’ cardiotoxic properties, J. of Applied Tox., Nov. 5, 2008.

                                                   70
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 75 of 92



        The heart is the first organ in the human embryo to function. Baldwin Dep. at 125:8–11.

The proper function of the developing heart is essential for the heart to complete its formation

because the heart is the only organ that must form and function at the same time. Baldwin Dep. at

124:25–125:4.     Proper heart rhythm and blood flow, otherwise known as hemodynamics, are

necessary for the development of each part of the heart. Abdulla Dep. at 71:16–24.

        Hemodynamic function is “important for altering the structure of the heart. It’s probably the

most important one I can think of.” Baldwin Dep. at 94:1–12. This is understandable when

considering that the heart must function adequately while undergoing enormous “morphological

maturation,” that is, structural development. Baldwin Dep. at 126:3–8.

        It follows that disruption of hemodynamic forces, such as by altering heart rhythm, leads to

abnormal cardiac development. Baldwin Dep. at 127:15–128:18. Transformation of the heart is an

intricate and complex process, and perturbations in these processes may result in a heart defect.

Baldwin Dep. at 133:18–25. An alteration in blood flow is a perturbation that can lead to heart

defects that are, in essence, biomechanically72 induced defects. Baldwin Dep. at 141:13–142:12.

        The biomechanical force created by altered heart rhythm and blood flow is a form of trauma

to the heart. Trauma can injure any portion of the heart. Baldwin Dep. at 167:7–14. “It could

really lead to any congenital heart disease.”            Abdulla Dep. at 71:23–24.          For example,

hemodynamic forces play a role in formation of the heart’s septum, and disturbed blood flow has

been shown to lead to valvular defects in the heart. Baldwin Dep. at 136:18–137:21, and 139:24–

140:4. In a similar way, disturbing the heart rhythm and blood flow can lead to hypoxia or anoxia




72
  Biomechanics is the science concerned with the action of forces, internal or external, on the living body.
Stedman’s Medical Dictionary (28th ed 2013).


                                                    71
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 76 of 92



and reperfusion injury, including in the orofacial region (e.g., cleft palate).73 Abdulla Dep. at

254:16–25; Sadler Dep. at 26:24–27:3. Embryos can survive a period of anoxia (lack of oxygen),

but there is a price to pay, an increased risk of birth defects.74

        Disruptions of heart rhythm that can alter blood flow include bradycardia, or slowing of the

heart, which is a type of arrhythmia (irregularity of the heartbeat). Baldwin Dep. at 240:8–16.

“Bradycardia can alter hemodynamics during the human heart’s development.” Baldwin Dep. at

175:12–15. Bradycardia itself can be a significant arrhythmia and can cause poor cardiac output

(blood flow), heart failure, and thus any heart defect. Abdulla Dep. at 252:1–11; id. at 32:5–8.

        Pharmaceutical drugs can induce bradycardia in an embryo beginning when its heart starts

beating. REDACTED




Drugs that induce embryonic bradycardia have been shown to induce a variety of cardiovascular

defects, including absence, abnormal origin, or abnormal structure of heart vessels, ventricular

septal defects and various transpositions or malposition of vessels, as well as orofacial clefts.

(Danielsson Rep. at 7).

        The way in which drugs, including Zofran, can cause bradycardia or an arrhythmia in the

human heart is by blocking the hERG channels that exist in cardiac cells. The hERG channel has

major importance for cardiac repolarization and rhythm regulation in the embryonic heart across


73
   Reperfusion injury is an injury that results after an arrhythmia that is considered to be due to oxygen-
derived free radicals. Stedman’s Medical Dictionary (28th ed 2013). As stated in Danielsson, Webster &
Ritchie 2018, at 238, orofacial clefts can be produced by hERG blockers at exposures producing severe
cardiac arrhythmia and subsequent severe hypoxia/anoxia of longer duration in the embryo.
74
   Kass Dep. at 309:16–310:3 and Ex. 19 (summarizing Webster and Abela, The Effects of Hypoxia in
Development, Birth Defects Research (Part C) B1:215-228 (2007)).

                                                    72
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 77 of 92



species in embryonic development, including human embryos. Baldwin Dep. at 149:19–150:11.

The significance of drug-induced inhibition of the hERG channel was demonstrated in a remarkable

study of human embryonic stem cells at Karolinska University Hospital in Sweden, which described

the hERG channel expression in the human embryo’s heart cells during development.75                 The

Karolinska study “describes for the first time Kr and Ks channel expression and ion currents in the

human heart during embryonic development.” 76

       This study demonstrated that a hERG-blocking drug produced bradycardia, as a direct

consequence of prolongation of action potential duration in all tested cardiac cells derived from

human embryonic stem cells.77 Based on the Karolinska study, the authors concludedREDACTED

                                                                       that the study “provides further

evidence of Kr [hERG] channel block as an important mechanism for embryo lethality and

malformations in animal teratology studies, and it suggests that the Kr-channel block-mediated

teratogenic mechanism is of human relevance.”78

       E.      LINE OF EVIDENCE 5: ZOFRAN CAN CAUSE EMBRYONIC BRADYCARDIA VIA HERG
               BLOCKADE AT ALL DOSES AND FORMS OF ADMINISTRATION THAT GSK
               RECOMMENDED IN THE DRUG LABEL.

       While performing a human experiment to demonstrate with 100% certainty that Zofran can

cause arrhythmia in a human embryo would be unethical, Baldwin Dep. at 185:17–186:7, the

following evidence demonstrates this fact to a high degree of scientific certainty. Through the

hERG channel, Zofran at recommended doses has been shown to cause arrhythmias in (1) adult and

children human hearts; (2) embryonic hearts in rats; and (3) adult rabbit hearts.


75
   C. Danielsson, Exploration of human, rat, and rabbit embryonic cardiomyocytes suggests K-channel block
as a common teratogenic mechanism, Cardiovascular Research (2013) 97, 23-32 (hereinafter, the Karolinska
study).
76
   Id. at 31.
77
   Id. at 30–31.
78
   Id.

                                                   73
          Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 78 of 92



          First, Zofran can cause bradycardia and other arrhythmias in the adult human heart by

blocking the hERG channel. REDACTED



                                                      Ondansetron is classified by the widely accepted

resource, CredibleMeds®, as being in the highest of four cardiac arrhythmia risk categories,

“clearly associated with a known risk even when taken as recommended” (Credible Meds).”

Danielsson Rep. at 6 (emphasis added); Danielsson Dep. at 348.79 Zofran can cause fatal cardiac

arrhythmia in humans. (FDA Drug Safety Communication (June 19, 2012)). The Karolinska study

shows that the human embryo’s heart is also susceptible to blockade of hERG channels leading to

bradycardia and arrhythmia by hERG blocking drugs such as Zofran. Karolinska study at 30 and

Fig. 6.

          REDACTED




Any of the doses recommended in the drug label can cause an arrhythmia, and the dose that will

cause arrhythmia in a particular patient depends on the underlying condition of the patient taking it.

Abdulla Dep. at 225:19–226:24.

          Zofran causes a 50% inhibition of the potassium hERG channel at a concentration of around

0.81 µM (around 300 ng/ml) in cells expressing the hERG channel.80 This is known as its IC50.

The IC50 concentration is, however, a very prominent block, and is not a reliable threshold for


79
     REDACTED
80
   Kuryshev et al., Interactions of the 5-Hydroxytryptamine 3 Antagonist Class of Antiemetic Drugs with
Human Cardiac Ion Channels, JPET 295:614–20,(2000); de Lorenzi, Block of the delayed rectifier current
(Ik) by the 5-HT3 antagonists ondansetron and Granisetron in feline ventricular myocytes, Br. J. Pharmacol.
(1994) 527–35.

                                                    74
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 79 of 92



determining the concentration at which a drug is capable of causing arrhythmia.81 Danielsson Supp.

Rep. at 2. According to the Redfern 2003 paper, which was jointly authored by representatives of

several global pharmaceutical companies, including GSK, the IC50 concentration needs to be

divided by at least 30 to reach an acceptable degree of human safety regarding a drug’s ability to

cause cardiac arrhythmias. Redfern 2003, § 5.3.82

        Applying the Redfern 2003 framework to Zofran (that is, dividing the Zofran’s IC50 (235

ng/ml) by 30) shows that cardiac arrhythmia can occur in humans at therapeutic concentrations.83

For example, in Elkomy 2015, a single 8 mg I.V. dose of Zofran (a therapeutic dose) caused peak

concentrations of Zofran of 500 ng/ml in women of childbearing potential from a single therapeutic

dose of Zofran, reaching more than double the IC50 concentration of Zofran. Danielsson Supp.

Rep. at 3.84 Consistent with ondansetron’s hERG-blocking ability at therapeutic concentrations,

ondansetron has been shown to be associated with life threatening cardiac arrhythmia. In both

adults and children, fatal cases due to severe cardiac arrhythmia have been associated with

ondansetron use, especially after extensive vomiting, which can cause hypokalemia (low blood

potassium levels).     (Danielsson Rep. at 34.)       The risk for hERG blockers to cause cardiac

arrhythmia is increased in predisposed individuals, due to, e.g., genetic variability in humans as well

to external conditions, especially hypokalemia. (Danielsson Supp. Rep. at 3.)



81
    Redfern et al, Relationships between preclinical cardiac electrophysiology, clinical QT interval
prolongation and torsade de pointes for a broad range of drugs: evidence for a provisional safety margin in
drug development, Cardiovascular Research 58 (2003) 32-45 (hereinafter, Redfern 2003).
82
   See also Danielsson, Phenytoin and phenobarbital inhibit human hERG potassium channels, Epilepsy
Research, 55 (2003) 147–57 (“As mentioned, in vitro IC50 values from HERG data are considered to
overestimate free plasma concentrations associated with QT prolongation and torsade de pointes clinically
(Webster et al., 2002)”).
83
   The term “therapeutic concentrations” refers to the concentration of Zofran in the human’s blood plasma
when the doses recommended in GSK’s product labeling are ingested or administered. The term
“therapeutic doses” refers to the doses recommended in GSK’s product labeling.
84
   For a further discussion of Zofran maternal and fetal Zofran concentration from exposure to Zofran during
pregnancy, see Line of Evidence 1 above, discussing placental transfer of Zofran during human pregnancy.

                                                    75
    Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 80 of 92



    REDACTED




                                               REDACTED




REDACTED




           REDACTED




REDACTED                           76
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 81 of 92



REDACTED

REDACTED
        Second, Zofran has been shown in vitro to cause embryonic arrhythmia in the hearts of rat

embryos at concentrations that can cause bradycardia in humans and through inhibition of the

hERG channel just as it does in humans. Professors at the University of Sydney demonstrated the

Zofran-induced effects through whole embryo culture (in vitro) in testing in a rat embryo88 and

collected videos of the most pronounced effects. In their publication, the authors demonstrated that

Zofran caused “severe alterations in embryonic heart rhythm” in rats.

        At a concentration of 1 μM (0.37 mg/L) ondansetron caused a 10% decrease in
        embryonic heart rate in cultured rat embryos on GD 13. This concentration is
        lower than the highest ondansetron concentration (0.5 mg/L) reported in a study
        with 20 women [41]. At 3 μM (19% decrease) and 6 μM (29% decrease), the effects
        were more pronounced and the 12 μM, caused a 43% decrease in heart rate. This can
        be compared to the Cmax observed in human pregnancy of 0.11 mg/L (0.3 μM) p.o
        [40]. up to 0.5 mg/L (1.7 μM) i.v [39]. Ondansetron is ∼73% protein bound [36]
        suggesting 0.081 μM and 0.46 μM unbound, respectively with corresponding
        margins of safety of 12 and 2.2. It is likely that the concentrations inducing
        bradycardia; and especially irregular heartbeats in rat embryos in vitro; are much
        higher than the plasma concentrations of ondansetron which can induce similar
        effects in a human embryo exposed to ondansetron. One reason for this is that
        embryos are continuously gassed with 95% oxygen in vitro making it impossible for
        them to be hypoxic. The embryo is more susceptible to hypoxia compared to the
        adult heart, and is more prone to develop increases in action potential duration and
        cardiac arrhythmias when exposed to transient hypoxia/anoxia and reoxygenation
        [52–54]. In addition, there are also other external factors, not existing in cultured rat
        embryos which are known to further exaggerate the proarrhythmic potential of hERG
        blocking drugs such as low potassium levels (hypokalemia), acidosis and increased
        temperature (fever) [55]).

        ....




87
   A defendant’s admissions as to levels of an agent sufficient to cause a health outcome are admissible and
probative evidence on the question of whether those levels pose a health danger and the company’s
knowledge of that danger. Genereux v. Am. Beryllia Corp., 577 F.3d 350, 368 (1st Cir. 2009).
88
   It would be unethical to perform such a test on a human embryo. Baldwin Dep. at 194:23–195:4.


                                                    77
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 82 of 92



        These results suggest that ondansetron has the potential to cause cardiac
        arrhythmia in the human embryo in the same way as observed in adults and
        children.

Danielsson, Webster & Ritchie 2018, at 244. The supporting data are presented in Table 5 of the

publication. The column at the far right is added to describe the decrease in heart rate.

Table 5. Adverse effects of ondansetron on embryonic rhythm. Each concentration has its own
control *p< 0.05 compared to heart rate before addition of ondansetron (from Danielsson, Webster
& Ritchie 2018)


  Concentration   Number of    Heart rate before   Heart rate after Heart rate
                                                                               Rhythm disturbance observed
     (µM)          embryos      (bpm±SEM)           (bpm±SEM) change (%)

  0               10          229.2±4.09           224.0±4.54    -2.1

  0.5             10          232.4±3.98           224.4±3.18    -3.3         Bradycardia

  0               14          229.7±3.60           224.6±3.77    -2.1

  1               11          229.1±3.33           207.6±4.75    -9.4         Marked bradycardia

  0               10          229.2±3.21           222.4±3.05    -2.9

  3               12          227.7±2.48           183.0±4.32*   -19.6        Pronounced bradycardia

  0               10          225.6±5.31           220.4±4.86    -2.1

  6               12          226.0±3.17           159.7±4.63*   -29.2        Severe bradycardia

  0               10          225.6±5.31           220.4±4.86    -2.1

  12              11          224.0±3.00           127.6±3.83*   -43.0        Very severe bradycardia
                                                                              TdP ventricular arrhythmia
                                                                              (in 16% of the embryos).




        An internationally accepted methodology for comparing the concentrations in the in vitro

study to human exposures is to compare “the maximum concentration tested without an adverse

effect in the in vitro system . . . to the Cmax in humans for the determination of potential human

risk . . . .” ICH S5 (R3) at 10. If Cmax, or maximum concentration, in humans exceeds the

maximum concentration tested in vitro without an adverse effect, the in vitro results add additional

weight in favor of causal inference, together with the human and animal data. “Exposure data from


                                                     78
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 83 of 92



in vivo studies (human and animals) can be used to determine whether a positive signal identified in

an alternative assay [such as WEC] presents a risk at the MRHD [maximum recommended human

dose’ under the clinical conditions of use of the pharmaceutical.” ICH S5 (R3) at 26.

        Applying the ICH S5 (R3) methodology to the Zofran WEC results, the study investigators

found that ondansetron produced bradycardia (1% decrease in heart rate) in Zofran-exposed

embryos compared to concurrent untreated controls at Zofran concentrations of 0.5 µM (150

ng/ml), and Zofran produced marked bradycardia (10% decrease) at 1 µM (around 300 ng/ml).89

These concentrations are the same as in humans. For example, several studies in humans show that

at concentrations of around 150 ng/ml and up to 500 ng/ml in women of childbearing potential after

doses recommended in the label (8 mg oral or I.V.), that cardiac arrhythmia risk may occur, at lower

exposures than that in adults and embryos with pre-existing risk factors.90 For example, in Elkomy

2015, Zofran concentrations achieved in women of childbearing potential were 500 ng/ml, which

converts to 1.7 µM, after a single 8 mg I.V. dose. According to the whole embryo culture study, this

concentration can be expected to cause at least marked bradycardia in a human embryo, with a heart

rate decrease at least between 9.4% and 19.6% without considering factors in the human embryo in

vivo that enhance its risk, discussed in the next paragraph.91 As described in Line of Evidence 1, the


89
   Plaintiffs anticipate that GSK will overlook these clinically relevant findings, claiming they are not
“statistically” significant. Their approach contravenes the industry standards ICH S5 (R3) at 23 (Any
biologically meaningful difference in treated animals compared with concurrent controls should be
discussed. Statistical significance alone does not always constitute a positive signal nor does lack of
statistical significance constitute a lack of effect; historical controls, biological plausibility, and
reproducibility should be considered in this context.”); FDA Guidance for Industry 2011 at 6-7 (“A positive
signal is a biologically meaningful difference in dosed animals compared to concurrent or historical
controls.”).
90
   Lemon, et al., Ondansetron Exposure Changes in a Pregnant Woman, Pharmacotherapy, 2016 Sept. 36(9):
e139-e141.
91
   The concentrations of Zofran inducing irregular heartbeats in rat embryos in vitro need to be much higher
than the plasma concentrations of ondansetron which can induce similar effects in vivo in a human, rabbit, or
rat embryo exposed to ondansetron. One reason for this is that embryos in vitro are continuously gassed with
95 % oxygen in vitro, making it impossible for them to be hypoxic and ROS to be generated (as a
consequence of severe hypoxia followed by a period of reoxygenation). Danielsson Supp. Rep. at 8.

                                                     79
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 84 of 92



concentration of Zofran is highly likely to be the same, and sometimes higher, in the human embryo

than in the mother. Therefore, the Zofran WEC results support the causal inference when viewed

together with the animal and human Zofran data.92

        In view of factors that heighten the risk of bradycardia in a human embryo, the arrhythmic

risk in the embryo is likely to be higher than seen in the rat embryos in the WEC study. Danielsson,

Webster & Ritchie, at 244. For example, since the human embryonic heart is not “innervated,”

meaning the embryonic heart cannot increase its heart rate via the sympathetic autonomic nervous

system as does the adult heart to compensate for bradycardia, the heart rate decrease in the embryo

is more likely to cause bradycardia.93 In addition, in vivo data in animals indicate that the non-

innervated embryonic heart is more susceptible than the adult heart to develop cardiac arrhythmia at

concentrations not affecting the maternal heart.

        In addition, the data presented in Table 5 above in “normal” rat embryos (without any

coexisting risk factors present, such as low potassium, genetics, acidosis or fever), show that

ondansetron concentrations of around 150 ng/ml and higher can likely cause bradycardia and life

threatening severe TdP and thus teratogenicity due to cardiac arrhythmia in a human embryo by

applying ICH S5 (R3) methodology. This means that at a concentration of 150 ng/ml, and at even

lower concentrations in embryos with co-existing risk factors, there is a risk for TdP arrhythmia and




92
   ICH S5 (R3) at 8 (“The information from the alternative qualified test systems [e.g., WEC studies] should
be used with all available in vivo nonclinical and human data as part of an integrated risk assessment
approach.”).
93
   Danielsson, Webster & Ritchie 2008 at 245 (“In this context, it is worth noting evidence that the non-
innervated rabbit embryonic heart appears to respond with arrhythmia at exposures of HERG blocking drugs
that are lower than those affecting the maternal heart. This finding implies that the embryonic heart is more
susceptible to developing cardiac arrhythmia compared to the adult heart.”). Kass Rep. at 38
(acknowledging that the ventricular action potential duration in normal (wild type) rabbits is much closer to
human action potential duration, and the two repolarizing potassium channels key to controlling human
action potential duration, hERG and Iks channels, are expressed in the rabbit heart.”).

                                                     80
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 85 of 92



teratogenicity. A study in pregnant rats also shows that hypokalemia in the mother results in

hypokalemia in fetal tissues,94 another enhancing risk factor for arrhythmia.95

        In summary, the Zofran WEC results add to the weight of the human and animal evidence

supporting the conclusion that all GSK-recommended dose levels in the drug label are able to cause

cardiac arrhythmia in embryos, and therefore malformations.
                                                                                                 96
        Finally, results in isolated female rabbit hearts in the study by Frommeyer 2017              showed

similarities with the results in the Zofran WEC study.           Both studies showed human risk for

arrhythmia at exposures that can occur after use of GSK-recommended doses. The rabbit model is

accepted to be highly predictive of risk for arrhythmia in humans. Zofran concentrations causing

QT prolongation: 1 µM = 300 ng/ml caused 17% QT prolongation in the rabbit (similar to 9.4%

heartrate change in the WEC study), and 5 µM caused 43% QT prolongation in the rabbit (similar to

6 µM causing 29.2% heartrate change in the WEC study).                  Concentrations up to 10 µM+

hypokalemia were required in the rabbit model (and 12 µM in the WEC study) to actually provoke

torsade de pointes (TdP), a life-threatening arrhythmia.

        Integrating the Frommeyer 2017 results and the WEC study results into the weight of evidence

analysis strongly supports the conclusion that marked disruption of the heartbeat (greater than a 10%

change in heart rate) can occur in humans at a Zofran concentration that is lower than the highest

ondansetron concentration (500 ng/ml) reported in women of childbearing potential (Elkomy 2015). To

put this 10% or greater increase into context, one can consider that the 32 mg dose of Zofran was



94
   Dancis and Springer, Fetal homeostasis in maternal malnutrition: potassium and sodium deficiency in rats,
Pediatr. Res., 1970 Jul;4(4):345-51.
95
   The Zofran product label warns that “Ondansetron prolongs the QT interval in a dose-dependent manner”
and recommends electrocardiogram monitoring in patients with electrolyte abnormalities such as
hypokalemia.
96
    Frommeyer 2017, Severe Proarrhythmic Potential of the Antiemetic Agents Ondansetron and
Domperidone, Cardiovasc. Toxicol. (Feb. 9, 2017) (“The present model has been proven to be suitable to
identify the proarrhythmic risk of cardiovascular and non-cardiovascular drugs.”).

                                                    81
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 86 of 92



withdrawn from the market because it was shown to increase the QT interval with a mean of

approximately 24 milliseconds (from 408 to 432 ms; only a 6% increase in the length of the QT

interval).97 The 6% increase represented an unacceptable risk of arrhythmia—even for cancer patients.98

This 6% increase occurred in healthy, non-pregnant adults with an average Zofran plasma concentration

of 389.9 ng/mL (peaking at 432.5 ng/mL) from the 32 mg I.V. dose.

        With this context, it follows with compelling force that a likely 10% or greater change in heart

rate from currently available therapeutic exposures presents a higher degree of risk in a more susceptible

human embryo than what led to withdrawal of the 32 mg dose from the market.

        F.      LINE OF EVIDENCE 6: OTHER DRUGS WITH THE SAME HERG BLOCKADE
                MECHANISM ARE KNOWN TO CAUSE CONGENITAL HEART DEFECTS AND
                OROFACIAL CLEFTS IN HUMANS.

        Other drugs that have the same effect on heart rhythm disturbance as Zofran also cause

cardiac and orofacial birth defects. This is an important and persuasive line of evidence. The ICH

S5 (R3) guidelines direct experts to investigate “all available data on the pharmaceutical and any

related compounds.” ICH S5 (R3) at 24. Drugs blocking the hERG channel in the highest cardiac

arrhythmia risk category according to Credible Meds, which have been thoroughly examined in at

least two teratology studies have shown to be teratogenic with a similar spectrum of malformations

as seen with Zofran in animals and in humans. Danielsson Rep. at 15. Only a few potent hERG

blockers have been used to a large extent in pregnancy, and these substances have been reported to

cause a similar pattern of malformations /or embryonic death as ondansetron.99


97
   Zuo, Integration of Modeling and Simulation to Support Changes to Ondansetron Dosing Following a
Randomized, Double-Blind, Placebo-, and Active-Controlled Thorough QT Study, J. of Clin. Pharmacology,
54(11) 1221-20 (2014), at Table 1.
98
   Zuo 2014 at 1229 (“In conclusion, the present study in adult subjects, suggests that. . . 32 mg (direct
observations) IV doses may induce clinically important QT prolongations and may represent increased risk
that exceeds benefit.”).
99
   The most potent of the IKr-blockers and hence the most likely to cause birth defects are cardioactive
antiarrhythmics, such as ibutilide, and dofetilide, have not or have been rarely used in women of childbearing
age. There do not appear to be any studies on use of these drugs in human pregnancy.

                                                     82
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 87 of 92



       For example, the antiepileptic drug phenytoin has been used extensively in human

pregnancy. Women with epilepsy often have to use antiepileptic drugs during pregnancy in order to

not risk their own, or their fetus’s life, in life threatening seizures. Phenytoin is an established
                                                                                             100
human and animal teratogen. Baldwin Dep. at 245:14–21; Danielsson Dep. at 385:2–8.                 The

most common phenytoin-induced malformations in humans are cardiovascular and orofacial

defects. Danielsson Rep. at 15. The phenytoin-induced malformations in animals have also been

shown to be associated with induction of cardiac embryonic arrhythmia as demonstrated by whole

embryo culture testing, as was similarly shown with Zofran. Danielsson Rep. at 23.

       G.      LINE OF EVIDENCE 7: EVIDENCE FROM TRANSGENIC ANIMALS SUPPORTS                       THE
               CRITICAL ROLE OF HERG IN EMBRYONIC DEVELOPMENT.

      According to the ICH S5 (R3) guidelines, relevant information on the teratogenic risk of a

drug can be found by looking to transgenic animals and the role of the target in reproduction. ICH

S5 (R3), at 24. In this case the relevant “target” is the gene known as hERG. In 2008, to

investigate the role of hERG in reproduction, a group of scientists created mice that had a mutated

hERG gene that resulted in a complete loss of function of the gene.101 The authors of the study

concluded that mutating the gene resulted in loss of hERG potassium channel (IKr) function in the

cardiovascular system and “leads to defects in cardiac ontogeny [development]” and in “the first

branchial arch,” which is essential to development of the craniofacial region. Teng 2008 at 6–7.

The authors observed that embryonic deaths in mice that experienced loss of function of the hERG

channel (known as mERG in the case mice). They attributed these deaths to arrhythmias and

bradycardia in the mice embryos’ hearts. Id. at 6. The authors correlated their findings with studies


100
    Danielsson, et al., Phenytoin teratogenicity: hypoxia marker and effects on embryonic heart rhythm
suggest an hERG-related mechanism. Birth Defects Res A Clin Mol Teratol. 2005 Mar; 73(3):146-53.
101
    Teng, GO, Zhao X, Lees-Miller JP, Quinn FR, Li P, Rancourt DE, London B, Cross JC, Duff H,J,
Homozygous Missense N6292D hERG (KCNH2) Potassium Channel Mutation, Circ. Res. 2008; 103:1483-
91.

                                                 83
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 88 of 92



in humans, which reported that genetic mutations of hERG in humans are associated with

congenital cardiovascular anomalies, including: Tetralogy of Fallot, atrial-septal defects, and

ventricular septal defects, among others. Id. at 2. This study adds to the animal and human data

showing that the hERG potassium channel, the function of which Zofran inhibits, plays an

important role in the development of the heart and craniofacial region.         The study authors

concluded: “Because a large number of medications inadvertently block the hERG potassium

channel, these novel findings have substantial clinical relevance.” Id. at 6.

VIII. CONCLUSION

       There is robust scientific evidence that ondansetron can induce severe cardiac rhythm

disturbances in adult humans, children, and in the human embryo, by inhibition of the hERG

channel. This drug effect can cause life threatening cardiac arrhythmia in adult humans when used

as recommended in the product labeling, regardless of administration form and dose. The human

embryo, which reaches similar exposures of ondansetron as the mother through placental transfer,

also responds with cardiac arrhythmia after in utero exposure to ondansetron after recommended

use of ondansetron. This mechanism is known to GSK, and has been studied extensively. The

teratologic effect of the drug has been demonstrated in animal studies, at concentrations seen in

women of childbearing potential. The Zofran animal teratology studies that achieved exposure

concentrations at or near concentrations in women of childbearing potential reported a biologically

significant increase in malformations and embryonic death, with the same types of defects occurring

in animals and in human epidemiologic studies. Other drugs that also disrupt heart rhythm by the

same hERG blocking mechanism are known human teratogens, with similar manifestations.

Interference with heart rhythm even without drugs has the same teratogenic effect.

       The described mechanism is both biologically plausible and indeed a likely explanation for

how Zofran causes cardiovascular and orofacial cleft birth defects. The several lines of mechanism
                                                  84
        Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 89 of 92



evidence are consistent with the human epidemiologic evidence.           Despite the limitations of

epidemiology to study all specific cardiovascular and orofacial birth defect exposures in humans

due to their rarity, there are consistent findings that Zofran exposure in the first trimester is

associated with statistically significant increased risks of specific cardiovascular malformations and

orofacial malformations.

       The peer-reviewed medical literature is replete with studies that provide the causation

“building blocks” described in this brief. As noted above, on many of these causation “building

blocks” GSK’s experts agree with Plaintiffs’ experts. Causation is the most likely explanation to

explain these multiple lines of evidence. Coincidence, chance, and bias in the studies are highly

unlikely given the consistency, convergence, and coherence of the totality of the evidence

summarized above.

       Well-qualified experts considered the weight of available evidence and have concluded to a

reasonable degree of medical and scientific certainty that ondansetron is capable of causing

cardiovascular defects and orofacial defects, both in animals and in humans, through the common

hERG-mediated mechanism of teratogenicity—at all therapeutic doses in all forms of

administration.

       For these reasons, Plaintiffs seek an order that each of their experts meets the Daubert

standards of the First Circuit.




                                                 85
       Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 90 of 92



Dated: December 10, 2018           Respectfully submitted,

                                   /s/ Robert K. Jenner_________________
                                   Robert K. Jenner, Esquire (BBO No. 569381)
                                   JENNER LAW P.C.
                                   1829 Reistertown Road
                                   Suite 350
                                   Baltimore, Maryland 21208
                                   410-413-2155

                                   M. Elizabeth Graham
                                   Thomas V. Ayala
                                   Tudor Farcas
                                   GRANT & EISENHOFER P.A.
                                   123 S. Justison Street
                                   Wilmington, DE 19801
                                   302-662-7063

                                   Kimberly D. Barone Baden
                                   Roger M. Young, Jr.
                                   MOTLEY RICE LLC
                                   28 Bridgeside Boulevard
                                   Mount Pleasant, SC 29464
                                   843-216-9265

                                   Tobias L. Millrood
                                   POGUST, BRASLOW & MILLROOD LLC
                                   8 Tower Bridge, Suite 1520
                                   Conshohocken, PA 19428
                                   610-941-4204

                                   James D. Gotz
                                   Steven R. Rotman
                                   HAUSFELD
                                   One Marina Park Drive, Suite 1410
                                   Boston, MA 02210
                                   617-207-0600

                                   Attorneys for Plaintiffs




                                       86
       Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 91 of 92



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

                                                )
IN RE: ZOFRAN (ONDANSETRON)                     ) MDL No. 1:15-md-2657-FDS
PRODUCTS LIABILITY LITIGATION                   )
                                                )
                                                )
THIS DOCUMENT RELATES TO:                       )
                                                )
              ALL CASES                         )
                                                )

                                           ORDER

       AND NOW, this __________ day of __________, 2018 upon consideration of Plaintiffs’

Motion to Admit Their General Causation Expert Testimony, it is hereby ORDERED that

Plaintiffs’ Motion is GRANTED.

       It further ORDERED that Plaintiffs’ experts shall be permitted to testify in the form of

opinion or otherwise in accordance with Federal Rules of Evidence 702-05 and consistent with their

expert disclosures made in accordance with Federal Rule of Civil Procedure 26(a)(2),(e) and

deposition testimony.

       .



                                           BY THE COURT

                                           __________________________

                                           F. Dennis Saylor, IV, U.S. District Judge
      Case 1:15-md-02657-FDS Document 1247 Filed 12/10/18 Page 92 of 92



                                 CERTIFICATE OF SERVICE

       I, Thomas V. Ayala, hereby certify that on this 10th day of December, 2018, I

electronically filed the foregoing Motion to Admit Plaintiffs’ General Causation Expert

Testimony and Supporting Memorandum, using the CM/ECF system and thereby delivered by

electronic means to all registered participants as identified on the Notice of Electronic Filing.


                                              /s/ Thomas V. Ayala
                                              Thomas V. Ayala
